Exhibit 10.1

 

EXECUTION VERSION

 

CERTAIN PORTIONS OF THIS EXHIBIT HAVE BEEN OMITTED PURSUANT TO RULE 24B-2 AND
ARE SUBJECT TO A CONFIDENTIAL TREATMENT REQUEST. COPIES OF THIS
EXHIBIT CONTAINING THE OMITTED INFORMATION HAVE BEEN FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION. THE OMITTED PORTIONS OF THIS DOCUMENT ARE
MARKED WITH A [***].

 

AIRCRAFT PURCHASE AGREEMENT

 

between

 

MITSUBISHI AIRCRAFT CORPORATION

 

and

 

SKYWEST, INC.

 

Relating to MRJ70/MRJ90 Aircraft

 

Agreement Number MRJ90-3-SKW

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

ARTICLE 1

DEFINITIONS; INTERPRETATION

1

 

 

 

               1.1

Definitions

1

 

 

 

               1.2

Interpretation

4

 

 

 

ARTICLE 2

SALE AND PURCHASE OF AIRCRAFT

5

 

 

 

               2.1

Sale and Purchase of Aircraft

5

 

 

 

               2.2

Conformity with the Detailed Specifications

5

 

 

 

ARTICLE 3

CUSTOMER SUPPORT

5

 

 

 

ARTICLE 4

PRICES

5

 

 

 

               4.1

Base Aircraft Price

5

 

 

 

               4.2

Additional Aircraft Price

5

 

 

 

               4.3

Aircraft Basic Price

5

 

 

 

               4.4

Initial Aircraft Basic Price

6

 

 

 

               4.5

Aircraft Price

6

 

 

 

ARTICLE 5

ESCALATION ADJUSTMENT OF THE AIRCRAFT PRICE

6

 

 

 

ARTICLE 6

TAXES

6

 

 

 

ARTICLE 7

PAYMENT

6

 

 

 

               7.1

Advance Payments

6

 

 

 

               7.2

Payment at Delivery

6

 

 

 

               7.3

Form of Payment

6

 

 

 

               7.4

Suspension of Work in Case of Delinquent Payments

6

 

 

 

               7.5

Interest on Delinquent Payments

7

 

 

 

               7.6

Monetary and Government Regulations

7

 

 

 

ARTICLE 8

DELIVERY OF AIRCRAFT

7

 

 

 

               8.1

[***]

7

 

 

 

               8.2

Notices of Delivery Dates

7

 

 

 

               8.3

Notice of Delay in Delivery; Adjustment to Schedules

7

 

 

 

               8.4

Place of Delivery

7

 

 

 

ARTICLE 9

EXCUSABLE DELAY

7

 

 

 

               9.1

Excusable Delay

7

 

 

 

               9.2

[***]

8

 

 

 

               9.3

Effect of Termination

8

 

 

 

ARTICLE 10

NON-EXCUSABLE DELAY

8

 

i

--------------------------------------------------------------------------------


 

               10.1

Non-Excusable Delay

8

 

 

 

               10.2

Liquidated Damages for Non-Excusable Delay

8

 

 

 

               10.3

[***]

8

 

 

 

               10.4

Effect of Termination

8

 

 

 

               10.5

Exclusivity of Liquidated Damages; Waivers

8

 

 

 

ARTICLE 11

CUSTOMER INFORMATION

8

 

 

 

               11.1

Information to be Provided

8

 

 

 

               11.2

Information Statement

8

 

 

 

               11.3

Failure to Comply

8

 

 

 

ARTICLE 12

REGULATORY REQUIREMENTS AND CERTIFICATES

9

 

 

 

               12.1

Certificates

9

 

 

 

               12.2

Special Aircraft Test Requirements

9

 

 

 

               12.3

Customer’s Responsibility Regarding Certificates

9

 

 

 

ARTICLE 13

CHANGES TO THE AIRCRAFT

9

 

 

 

               13.1

Manufacturer Changes

9

 

 

 

               13.2

Development Changes

9

 

 

 

               13.3

Customer Changes

9

 

 

 

               13.4

Changes to Detailed Specifications

10

 

 

 

ARTICLE 14

ACCEPTANCE AND DELIVERY

10

 

 

 

               14.1

Ground Inspection

10

 

 

 

               14.2

Acceptance Flights

11

 

 

 

               14.3

Representatives of Customer during the Ground Inspection and Acceptance Flights

11

 

 

 

               14.4

Acceptance

12

 

 

 

               14.5

Delay in Accepting Delivery

12

 

 

 

               14.6

Bill of Sale

13

 

 

 

               14.7

Aircraft Radio Station License

13

 

 

 

               14.8

Ferry Flight

13

 

 

 

ARTICLE 15

RISK ALLOCATION

13

 

 

 

               15.1

Transfer of Title / Risk of Loss

13

 

 

 

ARTICLE 16

PRODUCT ASSURANCE

14

 

 

 

ARTICLE 17

INDEMNIFICATION

14

 

 

 

               17.1

By Seller

14

 

 

 

               17.2

By Customer

14

 

 

 

               17.3

Notice and Defense of Claims

15

 

ii

--------------------------------------------------------------------------------


 

ARTICLE 18

ASSIGNMENT, RESALE OR LEASE OF AIRCRAFT

15

 

 

 

               18.1

Assignment

15

 

 

 

               18.2

Support for Customer’s Financing

16

 

 

 

               18.3

Sale by Customer after Delivery

16

 

 

 

               18.4

Lease by Customer after Delivery

16

 

 

 

               18.5

No Increase in Liability

17

 

 

 

               18.6

Assignment of Right to Receive Money

17

 

 

 

ARTICLE 19

TERMINATION

17

 

 

 

               19.1

Termination by Either Party

17

 

 

 

               19.2

Termination by Seller for Non-Payment

18

 

 

 

               19.3

Seller’s Remedies

18

 

 

 

               19.4

Customer’s Remedies

18

 

 

 

               19.5

Survival

18

 

 

 

ARTICLE 20

INSURANCE

18

 

 

 

               20.1

Insurance Requirements

18

 

 

 

               20.2

Certificate of Insurance

19

 

 

 

               20.3

Noncompliance with Insurance Requirements

19

 

 

 

ARTICLE 21

LIMITATION OF LIABILITY

19

 

 

 

               21.1

Limitation of Liability

19

 

 

 

               21.2

Exclusion of Consequential and other Damages

21

 

 

 

               21.3

Contribution Toward Third Party Claims

21

 

 

 

               21.4

No Duplicate Remedies

21

 

 

 

ARTICLE 22

NOTICES

22

 

 

 

               22.1

Means of Communication

22

 

 

 

               22.2

Addresses of the Parties

22

 

 

 

ARTICLE 23

CONFIDENTIALITY

23

 

 

 

               23.1

Confidential Information

23

 

 

 

               23.2

Disclosure of Confidential Information

23

 

 

 

               23.3

Pre-Agreement Confidential Information

24

 

 

 

ARTICLE 24

GOVERNING LAW AND DISPUTE RESOLUTION

24

 

 

 

               24.1

Governing Law

24

 

 

 

               24.2

Dispute Resolution

25

 

 

 

ARTICLE 25

MISCELLANEOUS

26

 

 

 

               25.1

Government Approval

26

 

iii

--------------------------------------------------------------------------------


 

               25.2

Subcontractors

26

 

 

 

               25.3

Waiver/Severability

26

 

 

 

               25.4

Intellectual Property

26

 

 

 

               25.5

Further Assurances

26

 

 

 

               25.6

No Third Party Beneficiary Rights

27

 

 

 

               25.7

Attachments, Exhibits and Appendices

27

 

 

 

               25.8

Force Majeure

27

 

 

 

               25.9

Entire Agreement

28

 

 

 

               25.10

Compliance

28

 

 

 

               25.11

Counterparts

28

 

 

 

               25.12

Amendment or Modification

29

 

iv

--------------------------------------------------------------------------------


 

ATTACHMENTS, EXHIBITS AND APPENDICES

 

ATTACHMENTS

 

1.

 

Description of Aircraft; Price

2.

 

Schedule of Delivery; [***]

3.

 

[***]

4.

 

Specifications

5.

 

Customer Information Statement

 

EXHIBITS

 

A.

 

Buyer Furnished Equipment Provisions Document

B.

 

Customer Support Document

C.

 

Product Assurance Document

D.

 

Escalation Adjustment Formula

 

APPENDICES

 

I.

 

Certificate of Acceptance

II.

 

Bill of Sale

 

v

--------------------------------------------------------------------------------


 

This Aircraft Purchase Agreement No. MRJ90-3-SKW (together with all Attachments,
Exhibits, Appendices and any other documents attached hereto, as each may be
amended, modified or supplemented from time to time, this “APA”) is made and
entered as of December 7, 2012, by and between MITSUBISHI AIRCRAFT CORPORATION,
a corporation duly organized and existing under and by virtue of the laws of
Japan, with its head office located at 2-15, Oye-cho, Minato-ku, Nagoya-shi,
Aichi-ken, 455-8555, Japan (“Seller”) and SKYWEST, INC., a corporation duly
organized and existing under and by virtue of the laws of Utah, with its head
office located at 444 South River Road, St. George, Utah 84790 (“Customer”).

 

Article 1                                               Definitions;
Interpretation.

 

1.1                               Definitions.

 

The following terms used in this APA shall have the meanings described below in
this Article 1.

 

“Acceptance Flight” shall have the meaning described in Article 14.2.1.

 

“Acceptance Flight Protocol” shall have the meaning described in Article 14.2.2.

 

“Additional Aircraft Price” shall have the meaning described in Article 4.2.

 

“Advance Payments” shall mean partial payments of the Aircraft Price before the
delivery of an Aircraft, the amounts and payment schedule of which are as set
forth in Attachment 2.

 

“Aircraft” shall mean the aircraft to be sold by Seller and to be purchased by
Customer hereunder, the model, type and number of which are as specified in
Attachment 1 and the respective “[***]” of which are as specified in Attachment
2.

 

“Aircraft Basic Price” shall have the meaning described in Article 4.3.

 

“Aircraft Price” shall have the meaning described in Article 4.5.

 

“Aircraft Software” shall mean any computer software used and included in an
Aircraft when such Aircraft is first delivered by Seller.

 

“APA” shall have the meaning set forth in the preamble.

 

“APA Main Text” shall mean the main text of this APA, which shall not include
the Attachments, Exhibits, Appendices and any other documents attached hereto.

 

“Base Aircraft Price” shall have the meaning described in Article 4.1.

 

“BFE” or “Buyer Furnished Equipment” shall mean equipment, parts, accessories
and other items purchased and provided by Customer and adopted by a Customer
Change as parts installed or to be installed in the Aircraft and listed in the
“Buyer Furnished Equipment List” set forth in  Part III of Attachment 4.

 

1

--------------------------------------------------------------------------------


 

“BFE Software” shall mean software products developed, selected or provided by
Customer as BFE.

 

“Business Day” means a day on which commercial banking are open for business in
both New York, New York and Tokyo, Japan; provided, to the extent identified in
the APA, either New York, New York or Tokyo, Japan may be identified as the
relevant city of determination.

 

“Cancelled Aircraft” shall mean any Aircraft with respect to which this APA is
terminated in accordance with Articles 19.1 or 19.2.

 

“Certificate of Acceptance” shall mean a certificate of acceptance of the
Aircraft substantially in the form of Appendix I, which shall be issued by
Customer in accordance with Article 14.

 

“Civil Aviation Authority” shall mean any aviation authority in the country of
import or registration.

 

“Confidential Information” shall have the meaning described in Article 23.1.

 

“Countries” shall have the meaning described in Article 17.1.

 

“Customer” shall have the meaning described in the preamble.

 

“Customer Change” shall have the meaning described in Article 13.3.

 

“Customer Party” shall mean Customer and its successors, assigns and
Subsidiaries, and each of their respective directors, officers, employees,
agents, contractors and subcontractors.

 

“Detailed Specifications” shall mean the MRJ BASIC SPECIFICATIONS set forth in
Part I of Attachment 4, with respect to model MRJ70 or MRJ90 Aircraft, as
applicable, which describes the configuration of such Aircraft, as amended by
incorporating changes thereto made from time to time in accordance with this
APA.

 

“Development Change” shall have the meaning described in Article 13.2.

 

“Disputed Obligation” shall have the meaning described in Article 24.2.

 

“Disputing Obligor” shall have the meaning described in Article 24.2.

 

“EASA” shall mean the European Aviation Safety Agency.

 

“Escalation Adjustment Formula” shall mean the formula provided in Exhibit D.

 

“Excusable Cause” shall have the meaning described in Article 9.1.

 

“Excusable Delay” shall have the meaning described in Article 9.1.

 

“FAA” shall mean the United States Federal Aviation Administration.

 

“Force Majeure Event” shall have the meaning described in Article 25.8.

 

2

--------------------------------------------------------------------------------


 

[***]

 

“Ground Inspection” shall have the meaning described in Article 14.1.1.

 

“Ground Inspection Protocol” shall have the meaning described in Article 14.1.2.

 

“Guaranteed Delivery Month” shall mean with respect to an Aircraft [***].

 

[***]

 

[***]

 

“Indemnitee” shall have the meaning described in Article 17.3.1.

 

“Indemnitor” shall have the meaning described in Article 17.3.1.

 

“Initial Aircraft Basic Price” shall have the meaning described in Article 4.4.

 

“JCAB” shall mean the Japan Civil Aviation Bureau.

 

“London Business Day” shall mean a day (other than Saturday or Sunday) on which
commercial banks are open for regular banking business in London.

 

“Manufacturer Change” shall have the meaning described in Article 13.1.1.

 

“Minor Non-Conformities” shall have the meaning described in Article 14.4.1.

 

“Month” means a period starting on the eighteenth (18th) day in a calendar month
and ending on the seventeenth (17th) day in the next calendar month.

 

“Non-Excusable Delay” shall have the meaning described in Article 10.1.

 

“Optional Features” shall mean the optional features listed in the MRJ Optional
Features List set forth in Part II of Attachment 4.

 

[***]

 

“Propulsion System” shall mean, collectively, (i) one engine for the Aircraft
[***] (ii) one nacelle (including thrust reverser) [***] installed on such
engine and (iii) all the components [***] installed on such engine.

 

“Representative” shall have the meaning described in Article 23.1.

 

“Scheduled Delivery Month” shall mean with respect to an Aircraft [***].

 

“Scheduled Delivery Date” shall have the meaning described in Article 8.2.3.

 

[***]

 

“Seller” shall have the meaning described in the preamble.

 

3

--------------------------------------------------------------------------------


 

“Seller Parts” shall mean any systems, accessories, parts or Aircraft Software
with respect to which Seller has exclusive sales rights, and which are specified
in the initial provisioning documentation provided by Seller to Customer in
accordance with Article 4.2 of Part 4 of Exhibit B.

 

“Seller Party” shall mean Seller and its successors, assigns and Subsidiaries,
and each of their respective directors, officers, employees, agents, contractors
and subcontractors.

 

“Subsidiary” shall mean a corporation or other legal entity more than fifty
percent (50%) of whose stock or other equity interest of any class or classes
having by the terms thereof ordinary voting power to elect a majority of the
directors (or equivalent officials) is, at the time of assessment, owned
directly or indirectly by the corporation or other entity concerned.

 

“Supplier” shall mean a manufacturer of Supplier Parts.

 

“Supplier Parts” shall mean any systems, accessories or parts of the Aircraft or
Aircraft Software which are not Seller Parts.  “Supplier Parts” shall not
include Tools and BFE.

 

“Taxes” shall mean any and all taxes, fees, charges, impositions, or duties and
any interest, penalties, fines, or other additions to tax, including sales, use,
value added, gross receipts, goods and services, stamp, customs duties,
property, excise, transfer, withholding and similar taxes imposed by any
domestic or foreign taxing authority.

 

“Tools” shall mean maintenance tools, hand-tools, special-tools, equipment,
instruments and testers for the Aircraft.

 

“Type Certificate” shall mean a design approval issued by the FAA, the JCAB or
the EASA, as applicable, for each specific type of Aircraft.

 

1.2                               Interpretation.

 

Except as otherwise expressly provided herein, the following rules of
construction shall apply to this APA:  (i) any reference to an Article (or
sub-Article, paragraph or clause), Attachment, Exhibit or Appendix shall be to
an article (or sub-article, paragraph or clause) of, or an attachment, exhibit
or appendix to, this APA; (ii) the table of contents, any article, sub-article
or paragraph headings contained in this APA are for reference purposes only and
shall not affect in any way the meaning or interpretation of this APA; (iii) any
reference to a statute or statutory provision shall be construed as a reference
to the same as it may have been, or may from time to time be, amended, modified
or re-enacted and to any applicable rules or regulations promulgated thereunder;
(iv) any reference to any agreement or document (including this APA) shall be
construed as a reference to such agreement or document as amended, modified,
clarified or supplemented and in effect from time to time and shall include a
reference to any document which amends, modifies, clarifies or supplements it,
or is entered into, made or given pursuant to or in accordance with its terms;
(v) whenever the words “include,” “includes” or “including” are used, they shall
be deemed to be followed by the words “without

 

4

--------------------------------------------------------------------------------


 

limitation” or “but not limited to” or words of like meaning; (vi) the words
“herein,” “hereof,” “hereunder” and words of like import shall refer to this APA
as a whole (including its Attachments, Exhibits and Appendices); (vii) words
used herein, regardless of the number and gender specifically used, shall be
deemed and construed to include any other number, singular or plural, and any
other gender, masculine, feminine or neuter, as the context indicates is
appropriate; and (viii) any reference to any person in any capacity includes a
reference to its permitted successors and assigns in such capacity and, in the
case of any governmental authority, any person succeeding to its functions and
capacities.

 

Article 2                                               Sale and Purchase of
Aircraft.

 

2.1                               Sale and Purchase of Aircraft.

 

Seller shall manufacture, sell and deliver, and Customer shall purchase and take
delivery of the Aircraft.

 

2.2                               Conformity with the Detailed Specifications.

 

Each Aircraft shall be manufactured to conform to the Detailed Specifications.

 

Article 3                                               Customer Support.

 

Seller shall provide customer support services to Customer pursuant to the
provisions of Exhibit B.

 

Article 4                                               Prices.

 

4.1                               Base Aircraft Price.

 

The price for each Aircraft (including two Propulsion Systems) before addition
of the Additional Aircraft Price and before escalation pursuant to Article 5
(the “Base Aircraft Price”) shall be as set forth in Attachment 1.

 

4.2                               Additional Aircraft Price.

 

The “Additional Aircraft Price” of each Aircraft shall be [***]

 

4.3                               Aircraft Basic Price.

 

The price of each Aircraft before escalation pursuant to Article 5 (the
“Aircraft Basic Price”) shall be the sum of the Base Aircraft Price and the
Additional Aircraft Price of such Aircraft. The Aircraft Basic Price as of the
date hereof is set forth in Attachment 1.

 

5

--------------------------------------------------------------------------------


 

4.4                               Initial Aircraft Basic Price.

 

The “Initial Aircraft Basic Price” of each Aircraft shall mean the Aircraft
Basic Price of each Aircraft as of the date hereof and before escalation
pursuant to Article 5, provided that [***].

 

4.5                               Aircraft Price.

 

The price of each Aircraft (the “Aircraft Price”) shall be the Aircraft Basic
Price as adjusted in accordance with Article 5.

 

Article 5                                               Escalation Adjustment of
the Aircraft Price.

 

[***]

 

Article 6                                               Taxes.

 

All prices herein (including the prices set forth in Attachment 1 and Attachment
2) and all amounts payable hereunder are exclusive of any and all Taxes. [***]

 

Article 7                                               Payment.

 

7.1                               Advance Payments.

 

Customer shall make Advance Payments to Seller for each Aircraft in accordance
with the following payment schedule:

 

[***].

 

7.2                               Payment at Delivery.

 

Customer shall pay any unpaid balance of the Aircraft Price for each Aircraft at
the time of its delivery to Customer.

 

7.3                               Form of Payment.

 

Customer shall make all payments to Seller by unconditional wire transfer of
immediately available funds in United States dollars to such bank account in
Japan as designated by Seller.

 

7.4                               Suspension of Work in Case of Delinquent
Payments.

 

7.4.1                               If any payment due to Seller pursuant to
this APA is not received by Seller on its due date, then, in addition to any
other rights and remedies available to Seller, Seller shall have the right to
suspend work on the production of any and all Aircraft if (i) Seller provides
[***] calendar days’ prior written notice to Customer of Seller’s intent so to
suspend work and (ii) payment is not received by the end of such [***] day
period.

 

6

--------------------------------------------------------------------------------


 

7.4.2                               [***].

 

7.5                               Interest on Delinquent Payments.

 

If any payment due to Seller is not received by Seller on its due date, Customer
shall pay delinquent interest on the amount of such overdue payment at a per
annum rate equal to the lower of (i) [***], and (ii) the maximum rate permitted
by applicable law.  The amount of interest due shall be calculated from (and
including) the due date of such payment to (but excluding) the date such payment
is received by Seller. Seller’s right to receive interest shall be in addition
to any other rights and remedies available to Seller.

 

7.6                               Monetary and Government Regulations.

 

Customer shall be responsible for complying with all monetary control
regulations and for obtaining necessary governmental authorizations related to
payments it makes hereunder.

 

Article 8                                               Delivery of Aircraft.

 

8.1                               [***]

 

8.2                               Notices of Delivery Dates.

 

[***]

 

8.3                               Notice of Delay in Delivery; Adjustment to
Schedules.

 

[***]

 

8.4                               Place of Delivery.

 

Unless Seller otherwise agrees in writing, each Aircraft shall be delivered to
(i) the Komaki Minami Plant of Mitsubishi Heavy Industries, Ltd. or (ii) any
other facility in Japan designated by Seller and notified to Customer in writing
at least [***] days prior to the delivery date of such Aircraft.

 

Article 9                                               Excusable Delay.

 

9.1                               Excusable Delay.

 

Seller shall not be liable for any delay in the delivery of an Aircraft
resulting from an Excusable Cause (an “Excusable Delay”), [***] “Excusable
Cause” shall have the meaning set forth below:

 

[***]

 

7

--------------------------------------------------------------------------------


 

9.2                               [***].

 

9.3                               Effect of Termination.

 

The termination of this APA under [***] with respect to the affected Aircraft
will discharge any and all obligations and liabilities of the parties hereto
with respect to such Aircraft and [***].

 

Article 10                                        Non-Excusable Delay.

 

10.1                        Non-Excusable Delay.

 

A “Non-Excusable Delay” shall mean [***].

 

10.2                        Liquidated Damages for Non-Excusable Delay.

 

[***]

 

10.3                        [***]

 

10.4                        Effect of Termination.

 

[***]

 

10.5                        Exclusivity of Liquidated Damages; Waivers

 

[***]

 

Article 11                                        Customer Information.

 

11.1                        Information to be Provided.

 

During the manufacture of the Aircraft, Customer shall provide to Seller all
information as Seller may reasonably request to manufacture the Aircraft. Seller
shall notify Customer of the specific information and the date by which it is
required, and Customer shall comply with such notice.

 

11.2                        Information Statement.

 

Without limiting the generality of Article 11.1, Customer shall provide to
Seller each item of information listed in Attachment 5 on or before the
respective due date therefor specified in Attachment 5.

 

11.3                        Failure to Comply.

 

[***]

 

8

--------------------------------------------------------------------------------


 

Article 12                                        Regulatory Requirements and
Certificates.

 

12.1                        Certificates.

 

12.1.1                        Seller shall obtain Type Certificates for the type
of aircraft purchased under this APA from the JCAB, the FAA and the EASA.

 

12.1.2                        Seller shall (i) manufacture each Aircraft to
conform to the Type Certificates for the specific type of the Aircraft,
(ii) obtain either an Airworthiness Certificate or an Export Certificate of
Airworthiness from the JCAB for each Aircraft, and (iii) at the time of delivery
of each Aircraft, furnish to Customer (at no additional charge to Customer) such
Airworthiness Certificate or an Export Certificate of Airworthiness (as
applicable) issued by the JCAB.

 

12.1.3                        [***].

 

12.2                        Special Aircraft Test Requirements.

 

Seller shall, without payment or other liability, and without reduction in the
Aircraft Price, but subject to Customer’s consent (which shall not be
unreasonably withheld or delayed), be entitled to use the Aircraft before its
delivery to Customer to obtain the Type Certificate and an Airworthiness
Certificate or an Export Certificate of Airworthiness, and such use shall not
prejudice Customer’s obligation to accept delivery of such Aircraft.

 

12.3                        Customer’s Responsibility Regarding Certificates.

 

[***]

 

Article 13                                        Changes to the Aircraft.

 

13.1                        Manufacturer Changes.

 

13.1.1                        A “Manufacturer Change” is any change to the
Aircraft, data relating to the Aircraft or testing of the Aircraft that, in each
case, is (i) required by the JCAB, the FAA or the EASA to obtain the Type
Certificates or (ii) required by the JCAB to obtain an Airworthiness Certificate
or an Export Certificate of Airworthiness.

 

[***]

 

13.2                        Development Changes.

 

A “Development Change” is a change to an Aircraft that [***]

 

13.3                        Customer Changes.

 

13.3.1                        A “Customer Change” is any change to the Aircraft
or testing of the Aircraft that [***]

 

9

--------------------------------------------------------------------------------


 

13.3.2                        Customer shall notify Seller in writing of its
selection of any BFE no later than the applicable time limit for the selection
of such BFE described in the Buyer Furnished Equipment List set forth in
Part III of Attachment 4.

 

13.3.3                        Customer shall notify Seller in writing of its
selection of any Optional Features no later than the applicable time limit for
selection of such Optional Features described in the MRJ Option Features List
set forth in Part II of Attachment 4.

 

13.3.4                        [***]

 

13.3.5                        Each Customer Change shall become effective and
binding on the parties hereto when a written agreement regarding such Customer
Change is signed by duly authorized representatives of both parties hereto. Upon
such Customer Change becoming effective:

 

[***]

 

(iv)                shall, in each case, be automatically incorporated into the
terms of this APA or any other agreements with respect to the relevant Aircraft.

 

13.4                        Changes to Detailed Specifications.

 

The Detailed Specifications for each Aircraft may be amended (i) by Seller to
reflect the incorporation of Manufacturer Changes, Development Changes and
Customer Changes pursuant to Articles 13.1, 13.2 and 13.3 or (ii) by the written
agreement of the parties hereto. After making any such amendment to the Detailed
Specifications and incorporating any changes required thereby, Seller shall
deliver to Customer a copy of such amendment, which shall set forth in detail,
to the extent applicable, the particular changes to be made and any effect
thereof on performance, weight, balance, [***], the Aircraft Basic Price, and
the Aircraft Price; provided that such amendment need not include any such
information that (a) has been previously provided to Customer in connection with
such change or (b) is included in another document previously provided to
Customer and incorporated by reference in such amendment.

 

Article 14                                        Acceptance and Delivery

 

14.1                        Ground Inspection.

 

14.1.1                        Seller shall conduct a ground inspection of each
Aircraft (the “Ground Inspection”) in accordance with the Ground Inspection
Protocol (defined below).  The Ground Inspection for each Aircraft shall be
conducted during normal business hours during a period not exceeding [***]
consecutive Business Days (as specified by Seller) falling prior to the delivery
of such Aircraft.  Customer may have up to [***] representatives (including the
airworthiness inspectors referred to in Article 14.1.4) attend the Ground
Inspection.

 

10

--------------------------------------------------------------------------------


 

14.1.2                        Seller shall provide to Customer, at least [***]
calendar days prior to the first day of the Scheduled Delivery Month of the
first Aircraft, the procedures, subject matter and acceptance criteria for the
Ground Inspection (the “Ground Inspection Protocol”).

 

14.1.3                        Seller shall notify Customer of the Ground
Inspection period for each Aircraft at least [***] calendar days prior to the
first day of such period.  Within [***] calendar days after the receipt of such
notice, Customer shall notify Seller as to whether or not it will attend such
Ground Inspection.

 

14.1.4                        Customer may have airworthiness inspectors of the
Civil Aviation Authority of the country of import or registration attend such
ground inspections as Customer designees. Such airworthiness inspectors shall be
deemed as representatives of Customer for the purpose of Articles 14.1.1 and
14.3.

 

14.2                        Acceptance Flights.

 

14.2.1                        Prior to the delivery of each Aircraft, Seller
shall fly such Aircraft (the “Acceptance Flight”) up to a maximum of [***]
unless additional hours are necessary to demonstrate to Customer the performance
of the Aircraft and its equipment in accordance with the Acceptance Flight
Protocol (defined below). Up to [***] representatives of Customer (including the
airworthiness inspectors referred to in Article 14.2.4) may attend the
Acceptance Flight as observers.

 

14.2.2                        Seller shall provide to Customer, at least [***]
calendar days prior to the first day of the Scheduled Delivery Month of the
first Aircraft, the procedures, subject matter and acceptance criteria for the
Acceptance Flight (the “Acceptance Flight Protocol”).

 

14.2.3                        Customer may designate a properly licensed
employee of Customer to co-pilot an Aircraft during its Acceptance Flight;
provided that (i) Customer’s designated co-pilot has successfully completed the
Seller pilot training program for the applicable Aircraft and (ii) Seller’s
employee pilots the Aircraft.

 

14.2.4                        Customer may have airworthiness inspectors of the
Civil Aviation Authority of the country of import or registration attend the
Acceptance Flight for each Aircraft. Such airworthiness inspectors shall be
deemed as representatives of Customer for the purpose of Articles 14.2.1 and
14.3.

 

14.3                        Representatives of Customer during the Ground
Inspection and Acceptance Flights.

 

14.3.1                        During the period from the commencement of the
Ground Inspection period described in Article 14.1 through the completion of the
Acceptance Flight, Seller shall furnish, at its own expense, suitable office
space and equipment for up to [***] representatives of Customer, to facilitate
their attendance at the Ground Inspection or the Acceptance Flight or both, in
or

 

11

--------------------------------------------------------------------------------


 

near the facility at which the Aircraft are being assembled. Such office space
may be used by such representatives during normal working hours. If Seller
provides telecommunications facilities (e.g., telephone line,
facsimile, Internet) to such representatives, Customer shall bear the costs for
the use thereof by such representatives.

 

14.3.2                        [***].

 

14.4                        Acceptance.

 

14.4.1                        If the Ground Inspection and Acceptance Flight of
an Aircraft (i) demonstrate that such Aircraft satisfies each acceptance
criterion specified in the Ground Inspection Protocol and the Acceptance Flight
Protocol, as applicable, and (ii) do not reveal any non-conformity with the
applicable Type Certificate or Detailed Specifications for such Aircraft [***],
then Customer shall (a) sign and deliver to Seller a Certificate of Acceptance
and pay the remaining balance of the Aircraft Price in respect of such Aircraft
on or before the Scheduled Delivery Date notified by Seller in accordance with
Article 8.2.3 and (b) accept and take delivery of such Aircraft on the Scheduled
Delivery Date. [***].

 

14.4.2                        If the Ground Inspection and Acceptance Flight of
an Aircraft (i) demonstrates that such Aircraft fails to satisfy any of the
acceptance criteria specified in the Ground Inspection Protocol and the
Acceptance Flight Protocol, as applicable, or (ii) reveal any non-conformity
with the applicable Type Certificate or Detailed Specifications for such
Aircraft (other than [***], then Customer may refuse to accept delivery of such
Aircraft, provided that Customer notifies Seller in writing of such refusal
promptly after the completion of such Ground Inspection or Acceptance Flight
(but in no event later than the Scheduled Delivery Date notified by Seller in
accordance with Article 8.2.3 hereof) and provides in such notice a reasonably
detailed description of its reasons for refusing acceptance. Seller shall
promptly rectify, at its sole cost and expense, any and all of the items
specified by Customer in such notice (other than [***] to Seller.  Customer may
refuse acceptance of the delivery of such Aircraft until each such reason has
been corrected by Seller.

 

14.4.3                        [***].

 

14.5                        Delay in Accepting Delivery.

 

If Customer fails or refuses to sign and deliver the Certificate of Acceptance
and to accept delivery of the Aircraft after all conditions to such delivery
have been met (including the cases [***]), (i) the Aircraft shall be deemed
delivered (even if Customer does not take possession) and (ii) Customer shall
(a) be deemed to have signed and delivered the Certificate of Acceptance and to
have accepted delivery of the Aircraft, and (b) immediately pay the balance of
the Aircraft Price and reimburse Seller on demand for all costs incurred by
Seller as a result of such delay (including costs to store and maintain the
Aircraft).

 

12

--------------------------------------------------------------------------------


 

14.6                        Bill of Sale.

 

At the time of delivery, Seller shall provide Customer (or its assignee) with a
bill of sale conveying title to each Aircraft, free of any and all encumbrances,
substantially in the form of Appendix II, in exchange for the payment of the
remaining balance of the Aircraft Price and delivery of the Certificate of
Acceptance of such delivered Aircraft, subject to Article 20.2 below.

 

14.7                        Aircraft Radio Station License.

 

At the time of delivery, Customer shall provide Seller with a copy of its
Aircraft radio station license to be placed on board the Aircraft following the
delivery.

 

14.8                        Ferry Flight.

 

Customer shall be responsible for, and shall bear all costs and expenses
incurred in connection with, the ferry flight from the country where the
Aircraft is delivered and any subsequent flights.  Such responsibilities of
Customer shall include (i) compliance with all requisite governmental procedures
(such as export custom clearances and operational permission) and (ii) directly
making arrangements for the supply of fuel and oil, food, beverage, plates,
cups, towels, toilet tissue and other consumables, required for such flights.

 

Article 15                                        Risk Allocation.

 

15.1                        Transfer of Title / Risk of Loss.

 

15.1.1                        Subject to Article 20.2, upon delivery by Seller
of each Aircraft, title to such Aircraft shall transfer to Customer free and
clear of all encumbrances provided that Customer has (i) paid the Aircraft Price
in full and (ii) delivered a signed Certificate of Acceptance for the delivered
Aircraft.

 

15.1.2                        Subject to Article 15.1.3, the risk of loss or
damage with respect to each Aircraft shall transfer to Customer upon delivery of
such Aircraft.

 

15.1.3                        If Customer does not pay the balance of the
Aircraft Price due in accordance with Article 7.2 for any Aircraft, then, in
addition to the other rights and remedies available to Seller, (i) Seller may
withhold the delivery of the Aircraft and retain title to the Aircraft until the
receipt of the unpaid balance in full, (ii) the risk of loss or damage shall
transfer to Customer immediately and (iii) Customer shall indemnify Seller
against any and all costs resulting from such delinquent payment (including
costs for storing and maintaining the Aircraft until the unpaid balance is paid
in full).

 

13

--------------------------------------------------------------------------------


 

Article 16                                        Product Assurance.

 

Exhibit C sets forth the warranties and other product assurance obligations of
Seller with respect to Seller Parts, Technical Information, Service Life
Components (as defined in Part 1 of Exhibit C) and Supplier Parts.

 

Article 17                                        Indemnification.

 

17.1                        By Seller.

 

17.1.1                        Seller shall indemnify, defend and hold harmless
each Customer Party from and against all claims, suits, actions, liabilities,
damages and costs (including court costs and reasonable attorneys’ fees) arising
out of third party claims of actual or alleged infringement, by any Aircraft or
any system, accessory, equipment or part (item) installed thereon at the time of
Aircraft delivery, of any patent issued under the laws of any country in which
Customer lawfully operates the Aircraft (the “Countries”), subject to the
following conditions and limitations:

 

[***].

 

17.1.2                        Seller shall indemnify, defend and hold harmless
each Customer Party from and against all claims, suits, actions, liabilities,
damages and costs (including court costs and reasonable attorneys’ fees) [***]:

 

[***]

 

(iii)              Seller may, at its option, replace any infringing or
allegedly infringing items with a non-infringing equivalent.

 

17.1.3                        Seller shall indemnify, defend and hold harmless
each Customer Party from and against any and all claims, suits, actions,
liabilities, losses, damages and costs (including court costs and reasonable
attorneys’ fees) arising out of, relating to or resulting from [***].

 

17.2                        By Customer.

 

17.2.1                        Customer shall be solely liable for and will
indemnify, defend and hold harmless each Seller Party from and against claims,
suits, actions, liabilities, damages and costs, including court costs and
reasonable attorneys’ fees (including costs and expenses of enforcing this
indemnity, when arising from third party claims for personal injury or death or
for property damage or otherwise), whether in contract or in tort or otherwise,
caused by [***]

 

17.2.2                        Customer shall indemnify, defend and hold harmless
Seller for [***]

 

17.2.3                        Customer shall indemnify, defend and hold harmless
each Seller Party from and against any and all claims, suits, actions,
liabilities, losses, damages and costs (including court costs and reasonable
attorneys’ fees)

 

14

--------------------------------------------------------------------------------


 

arising out of, relating to or resulting from bodily injury to or the death of
any of Customer’s employees that occur from any [***].

 

17.3                        Notice and Defense of Claims.

 

17.3.1                        If any claim (including any legal claim made in a
lawsuit or an arbitration) is made or brought against a party hereto or person
entitled to indemnification under this APA (“Indemnitee”) for damages for which
liability has been assumed by the other party hereto under this APA
(“Indemnitor”), the Indemnitee shall give notice to the Indemnitor within [***]
calendar days after Indemnitee receives notice of such claim.  The Indemnitor
shall assume and conduct the defense or settlement of such claim as the
Indemnitor deems prudent; provided that with respect to [***]. Notice of such
claim shall be accompanied by all such information pertinent to the matter as is
reasonably available to the Indemnitee, and the Indemnitee shall provide such
cooperation (including contest, defense or settlement of the claim in the name
of the Indemnitee but at the direction and cost of the Indemnitor) as the
Indemnitor or its counsel may reasonably request at the expense of the
Indemnitor. The failure of an Indemnitee to provide notice to the Indemnitor
within such [***] day period shall not affect the obligation of the Indemnitor
to indemnify unless the contest, defense, settlement or prosecution of an
applicable claim is materially and adversely affected by such delay of notice to
the Indemnitor.

 

17.3.2                        In the event that the Indemnitor does not agree in
writing to assume the defense of any claim notified to it under Article 17.3.1
above within [***] calendar days after receipt of such notice, the Indemnitee
shall have the right to (i) proceed with the defense or settlement of such claim
as it deems prudent and (ii) make a claim against the Indemnitor for any
judgments, settlements, costs or expenses, including reasonable attorneys’ fees.
Furthermore, in this event, the Indemnitor shall be deemed to have waived any
objection or defense to the Indemnitee’s claim based on the lack of
reasonableness of any settlement.

 

Article 18                                        Assignment, Resale or Lease of
Aircraft.

 

18.1                        Assignment.

 

This APA is for the benefit of each of the parties hereto only. No rights or
duties of either party hereto may be assigned, delegated or novated, and neither
party shall enter into an agreement to assign, delegate or novate its rights or
duties hereunder, except that either party hereto may assign its rights and
obligations hereunder to a corporation or other legal entity, such as a limited
liability company, that (i) results from any merger or reorganization of such
party or (ii) acquires substantially all the assets of such party; provided that
such corporation or other legal entity executes a written agreement with the
other party to this APA to comply with all applicable terms and conditions of
this APA. In addition, (a) all of the rights and obligations of either party
under this APA with respect to all or specific Aircraft may be assigned

 

15

--------------------------------------------------------------------------------


 

by such party to a third party designated by such party, subject to a written
consent from the non-assigning party, such consent not to be unreasonably
withheld or delayed, and subject to the assigning party remaining jointly and
severally liable together with the assignee party for all obligations delegated
to such assignee party, and (b) all of the rights and obligations of either
party under this APA with respect to all or specific Aircraft may be assigned by
such party to a Subsidiary of such party with prior written notice to but
without the consent of the other party, provided that such assigning party shall
remain jointly and severally liable together with such Subsidiary for all
obligations delegated to such Subsidiary. In the event of any assignment
pursuant to clause (b) of this Article 18.1, the rights so assigned may be
further assigned as provided in this Article 18; provided that the original
assigning party and the assigning Subsidiary shall remain jointly and severally
liable for all obligations delegated to such Subsidiary by the original
assigning party.  Any attempted assignment by Customer or Seller in violation of
the foregoing shall be null and void.

 

18.2                        Support for Customer’s Financing.

 

Subject to the conditions set forth in Articles 18.3 and 18.4, Seller shall, at
Customer’s expense, take any action reasonably required by Customer for the
purpose of causing an Aircraft, at time of its delivery, to be subject to an
equipment trust, conditional sale, security interest, lease, or other
arrangement for the financing by Customer of such Aircraft. However, no such
action shall (i) require Seller to divest itself of title to or possession of
the Aircraft until delivery of and completion of payment for the Aircraft or
(ii) cause any other disadvantages to Seller.

 

18.3                        Sale by Customer after Delivery.

 

Notwithstanding Article 18.1, if Customer sells an Aircraft (including any sale
and lease-back for financing purposes) to a third party purchaser of such
Aircraft either contemporaneously with or after the delivery to, and acceptance
by, Customer of such Aircraft, then all of Customer’s rights with respect to
such Aircraft under this APA may be assigned to such third party purchaser of
such Aircraft, provided that (i) such third party purchaser (other than a
Subsidiary of Customer) agrees in writing to be bound by and to comply with all
applicable terms and conditions of this APA and to assume any outstanding
obligations of Customer under this APA with respect to such Aircraft or
ancillary to the rights assigned to such third party purchaser, including those
terms, conditions and obligations set forth in Articles 6, 17.2, 17.3, 18, 20,
21, 22, 23, 24 and 25, Exhibit B and Exhibit C, (ii) Customer notifies Seller in
writing prior to such sale and (iii) Customer agrees in writing to be held
jointly and severally liable with such third party purchaser (including a
Subsidiary of Customer) with respect to the compliance with the terms and
conditions of this APA.

 

18.4        Lease by Customer after Delivery.

 

Notwithstanding the lease of an Aircraft by Customer after (or contemporaneously
with) the delivery to, and acceptance by, Customer of such Aircraft, the rights
and obligations of Customer under this APA shall remain with Customer unless

 

16

--------------------------------------------------------------------------------


 

Customer assigns such rights or obligations to the third party lessee with
Seller’s prior written consent, which shall not be unreasonably withheld.

 

18.5        No Increase in Liability.

 

No action taken by Customer or Seller relating to the resale or lease of any
Aircraft or the assignment of Customer’s rights under this APA shall subject
Seller to any liability beyond that which is set forth in this APA or modify in
any way Seller’s obligations under this APA.

 

18.6                  Assignment of Right to Receive Money.

 

Notwithstanding Article 18.1, Seller may assign any of its rights to receive
payments hereunder without the prior consent of Customer.

 

Article 19                                        Termination.

 

19.1                        Termination by Either Party.

 

Either party hereto may immediately terminate this APA with respect to any or
all of the Aircraft before delivery by providing written notice to the other
party hereto setting forth the reason for such termination if the other party
hereto:

 

19.1.1                        fails to perform or comply in any material respect
with any material agreement or covenant contained herein, unless within [***]
calendar days following written notice of such failure such other party cures
such failure or submits a bona fide notice of dispute regarding such failure
pursuant to Article 24.2.1;

 

19.1.2                        ceases doing business as a going concern;

 

19.1.3                        suspends all or substantially all of its business
operations and the same are not re-commenced within [***] calendar days;

 

19.1.4                        makes an assignment for the benefit of creditors;

 

19.1.5                        becomes insolvent, generally does not pay its
debts as they become due, or admits in writing its inability to pay its debts;

 

19.1.6                        (i) petitions for or acquiesces to the appointment
of any receiver, trustee or similar officer to liquidate or conserve its
business or any substantial part of its assets, (ii) commences any legal
proceeding such as bankruptcy, reorganization, readjustment of debt,
dissolution, or liquidation available for the relief of financially distressed
debtors or (iii) becomes the object of any such proceeding unless the proceeding
is dismissed or stayed within a reasonable period, not to exceed [***] calendar
days; or

 

19.1.7                        is issued or has levied against it or any
significant part of its property a writ of attachment (or is subject to an
execution or any similar process, including procedures for collection of tax
delinquency), which is not

 

17

--------------------------------------------------------------------------------


 

released, stayed, bonded or vacated within [***] calendar days after such issue
or levy,

 

[***].

 

19.2                        Termination by Seller for Non-Payment.

 

In addition to its right to terminate under Article 19.1 (and, accordingly,
without being subject to the [***] calendar day cure period under
Article 19.1.1), Seller may immediately terminate this APA with respect to any
or all of the Aircraft, by delivery of written notice to Customer, if Customer
defaults in the payment of any portion of an Aircraft Price for any Aircraft
(including, for the avoidance of doubt, any Advance Payment) as and when due and
payable under this APA.

 

19.3                        Seller’s Remedies.

 

19.3.1                        In the event that Seller terminates this APA with
respect to an Aircraft for any of the reasons stated in Article 19.1 or 19.2:

 

[***]

 

19.3.2                        Seller’s rights and remedies under this
Article 19.3 constitute Seller’s exclusive rights and remedies with respect to
termination of this APA by Seller for the reasons stated in Articles 19.1 and
19.2.

 

19.4                        Customer’s Remedies.

 

19.4.1                        [***].

 

19.4.2                        Customer’s rights and remedies stated in this
Article 19 constitute Customer’s sole and exclusive rights and remedies with
respect to termination by Customer of this APA for the reasons stated under
Article 19.1.

 

19.5                        Survival.

 

Articles 1, 4, 5, 6, 7.1, 7.3, 7.5, 7.6, 9.3, 10.4, 15.1.3, 17, 18.1, 18.5,
19.3, 19.3.2, 19.4.2 and 20 through 25 shall survive termination of this APA for
whatever reason with respect to the Cancelled Aircraft. For the avoidance of
doubt, all terms and conditions of this APA with respect to any Aircraft other
than the Cancelled Aircraft will continue to remain in full force and effect.

 

Article 20                                        Insurance.

 

20.1                        Insurance Requirements.

 

As long as the Aircraft is operated by Customer, a Subsidiary of Customer or a
lessee of Customer, Customer shall (or shall cause such Subsidiary of Customer
or such lessee of Customer, as applicable, that operates the Aircraft to)
purchase and maintain aviation insurance reasonably acceptable to Seller in
accordance with

 

18

--------------------------------------------------------------------------------


 

prevailing US aviation industry standards for comparable aircraft in commercial
operation in the United States covering at least (a) hull all risks, (b) hull
war and allied perils and (c) airline liabilities. Such coverage shall have a
combined single limit of no less [***] for bodily injury and property damage,
per occurrence per each Aircraft. [***]

 

20.2                        Certificate of Insurance.

 

20.2.1                        At least [***] calendar days prior to the delivery
date of each Aircraft, Customer shall provide to Seller certificates of
insurance with respect to insurance coverage of such Aircraft, substantially in
a form approved by Seller as sufficient to confirm Customer’s compliance with
the preceding Article 20.1, from a licensed insurance broker or insurer
experienced in the field of aviation insurance.

 

20.2.2                        If Customer fails to provide to Seller such
certificate of insurance, Seller may withhold delivery of such Aircraft until
the receipt of such certificate of insurance, provided that notwithstanding
anything to the contrary in this APA (i) the Aircraft shall be deemed delivered
on the delivery date despite the fact that possession (as well as delivery of
the bill of sale) is withheld until the delivery of certificate of insurance and
(ii) Customer shall (a) be deemed to have signed and delivered the Certificate
of Acceptance and to have accepted delivery of the Aircraft, and (b) immediately
pay the balance of the Aircraft Price and reimburse Seller upon demand for all
costs incurred by Seller as a result of such delay (e.g., costs of storing and
maintaining of the Aircraft).

 

20.2.3                        Upon request of Seller, annual renewal
certificates with respect to all insurance required hereunder shall be submitted
to Seller before the expiration of the policy periods. The failure of Seller to
demand compliance with this Article 20.2 in any year shall not in any way
relieve Customer of its obligations hereunder nor constitute a waiver by Seller
of these obligations.

 

20.3                        Noncompliance with Insurance Requirements.

 

Customer assumes liability for hull all risks, hull war and allied perils and
airline liabilities for which insurance is required under Article 20.1
notwithstanding any failure by Customer to comply with any of the insurance
requirements set forth therein [***].

 

Article 21                                        Limitation of Liability.

 

21.1                        Limitation of Liability.

 

21.1.1                        EXCEPT IN THE CASE OF FRAUD OR INTENTIONAL
MISREPRESENTATION BY A SELLER PARTY, THIS APA SETS FORTH THE EXCLUSIVE
WARRANTIES, LIABILITIES AND OBLIGATIONS OF SELLER AND THE EXCLUSIVE REMEDIES

 

19

--------------------------------------------------------------------------------


 

AVAILABLE TO CUSTOMER IN SUBSTITUTION FOR ALL OTHER REMEDIES OR RIGHTS TO WHICH
CUSTOMER MAY OTHERWISE BE ENTITLED, AND CUSTOMER  (ON BEHALF OF ITSELF AND EACH
OTHER CUSTOMER PARTY) HEREBY WAIVES, RELEASES AND RENOUNCES, (I) ALL OTHER
WARRANTIES, OBLIGATIONS, GUARANTEES AND LIABILITIES OF THE SELLER PARTIES AND
(II) ALL OTHER RIGHTS, CLAIMS AND REMEDIES OF EACH CUSTOMER PARTY (KNOWN OR
UNKNOWN) AGAINST EACH SELLER PARTY, WHETHER EXPRESS OR IMPLIED BY CONTRACT,
TORT, OR STATUTORY LAW OR OTHERWISE, WITH RESPECT TO ANY MATTERS ARISING OUT OF
OR IN CONNECTION WITH THIS APA.

 

21.1.2                        WITHOUT LIMITING THE GENERALITY OF THE FOREGOING
AND EXCEPT IN THE CASE OF FRAUD OR INTENTIONAL MISREPRESENTATION BY A SELLER
PARTY, THIS APA SETS FORTH THE EXCLUSIVE WARRANTIES, LIABILITIES AND OBLIGATIONS
OF SELLER AND THE EXCLUSIVE REMEDIES AVAILABLE TO CUSTOMER, IN SUBSTITUTION FOR
ALL OTHER REMEDIES OR RIGHTS TO WHICH CUSTOMER MAY OTHERWISE BE ENTITLED, WITH
RESPECT TO ANY MATTERS ARISING OUT OF OR IN CONNECTION WITH ANY DEFECT OR
NONCONFORMITY OR PROBLEM OF ANY KIND IN ANY AIRCRAFT, COMPONENT, EQUIPMENT,
ACCESSORY, PART OR SERVICE DELIVERED OR PROVIDED UNDER THIS APA, AND CUSTOMER
(ON BEHALF OF ITSELF AND EACH OTHER CUSTOMER PARTY) HEREBY WAIVES, RELEASES AND
RENOUNCES, (I) ALL OTHER WARRANTIES, OBLIGATIONS, GUARANTEES AND LIABILITIES OF
THE SELLER PARTIES AND (II) ALL OTHER RIGHTS, CLAIMS AND REMEDIES OF EACH
CUSTOMER PARTY (KNOWN OR UNKNOWN) AGAINST EACH SELLER PARTY, WITH RESPECT TO ANY
MATTERS ARISING OUT OF OR IN CONNECTION WITH ANY DEFECT OR NONCONFORMITY OR
PROBLEM OF ANY KIND IN ANY AIRCRAFT, COMPONENT, EQUIPMENT, ACCESSORY, PART OR
SERVICE DELIVERED OR PROVIDED UNDER THIS APA, WHETHER EXPRESS OR IMPLIED BY
CONTRACT, TORT, OR STATUTORY LAW OR OTHERWISE, INCLUDING ANY:

 

(i)                       IMPLIED WARRANTY OF MERCHANTABILITY OR FITNESS FOR ANY
GENERAL OR PARTICULAR PURPOSE, OR OF NON-INFRINGEMENT OF INTELLECTUAL PROPERTY
RIGHTS;

 

(ii)                    IMPLIED WARRANTY ARISING FROM COURSE OF PERFORMANCE,
COURSE OF DEALING OR USAGE OF TRADE;

 

(iii)                 RIGHT, CLAIM OR REMEDY FOR BREACH OF CONTRACT;

 

20

--------------------------------------------------------------------------------


 

(iv)                RIGHT, CLAIM OR REMEDY FOR TORT, UNDER ANY THEORY OF
LIABILITY, HOWEVER ALLEGED, INCLUDING ACTIONS OR CLAIMS FOR NEGLIGENCE (WHETHER
ACTIVE, PASSIVE OR IMPUTED), IMPLIED WARRANTY, STRICT LIABILITY OR FAILURE TO
WARN; AND

 

(v)                   RIGHT, CLAIM OR REMEDY FOR LOSS OF, OR DAMAGE OF ANY KIND,
TO ANY AIRCRAFT, COMPONENT, EQUIPMENT, ACCESSORY OR PART.

 

21.1.3                        CUSTOMER ACKNOWLEDGES AND AGREES THAT, SUBJECT TO
THE INTRODUCTORY EXCEPTION IN ARTICLE 21.1.1 AND ARTICLE 21.1.2, THE RIGHTS,
WARRANTIES AND REMEDIES PROVIDED FOR IN THIS APA ARE ADEQUATE AND SUFFICIENT TO
PROTECT CUSTOMER FROM ANY DEFECT OR NONCONFORMITY OR PROBLEM OF ANY KIND IN ANY
AIRCRAFT, COMPONENT, EQUIPMENT, ACCESSORY, PART OR SERVICE UNDER THIS APA.

 

21.1.4                        [***]

 

21.2                        Exclusion of Consequential and other Damages.

 

NOTWITHSTANDING ANYTHING TO THE CONTRARY IN THIS APA, SELLER SHALL HAVE NO
OBLIGATION OR LIABILITY, WHETHER ARISING IN CONTRACT (INCLUDING WARRANTY OR
INDEMNITY), TORT (INCLUDING ACTIVE, PASSIVE OR IMPUTED NEGLIGENCE OR PRODUCT
LIABILITY), OR OTHERWISE, FOR ANY INCIDENTAL, CONSEQUENTIAL, SPECIAL OR PUNITIVE
DAMAGES, OR FOR ANY LOSS OF USE, REVENUE OR PROFIT, ARISING OUT OF OR IN
CONNECTION WITH THIS APA, INCLUDING ANY AIRCRAFT, GOODS OR SERVICES CONTEMPLATED
OR PROVIDED HEREUNDER.

 

21.3                        Contribution Toward Third Party Claims.

 

CLAIMS BY CUSTOMER AGAINST SELLER FOR CONTRIBUTION TOWARD THIRD PARTY BODILY
INJURY OR PROPERTY DAMAGE CLAIMS ARE LIMITED TO THE EXTENT OF SELLER’S
PERCENTAGE OF FAULT AS DETERMINED BY THE TRIER OF FACT, INCLUDING AN ARBITRATOR,
AND LIMITED TO SUCH PERCENTAGE OF FAULT IRRESPECTIVE OF PRINCIPLES OF JOINT AND
SEVERAL LIABILITY, CO-TORTFEASOR LIABILITY, AND JUDGMENT CO-TORTFEASOR
LIABILITY.

 

21.4                        No Duplicate Remedies.

 

Seller shall not be obligated to provide to Customer any remedy in duplicate for
matters covered by any other remedy which has been provided to Customer (i) by

 

21

--------------------------------------------------------------------------------


 

Seller under any contracts between the parties hereto, or (ii) by any Supplier,
vendor, contractors or subcontractors of Seller.

 

Article 22                                        Notices.

 

22.1                        Means of Communication.

 

22.1.1                        Any communication between Seller and Customer
under this APA shall be made in the English language, which shall be the
official text of this APA.

 

22.1.2                        In any case where any notice or other
communication is required or permitted to be given under this APA, such notice
or communication shall be made in writing and shall be:

 

(i)                       personally delivered with an immediate confirmation of
the receipt thereof;

 

(ii)                    sent by registered airmail;

 

(iii)                 sent by overnight courier; or

 

(iv)                transmitted by facsimile, or the equivalent thereof.

 

22.2                        Addresses of the Parties.

 

22.2.1                        All notices between the parties hereto shall be
addressed as follows:

 

Customer:

 

SKYWEST, INC.

 

 

 

 

 

444 South River Road, St. George, Utah 84790

 

 

 

 

 

Attention: CFO and Treasurer

 

 

 

 

 

Telephone: (435) 634-3212

 

 

 

 

 

Facsimile: (435) 634-3305

 

 

 

Seller:

 

MITSUBISHI AIRCRAFT CORPORATION

 

 

 

 

 

2-15, Oye-cho, Minato-ku, Nagoya-shi, Aichi-ken, 455-8555, Japan

 

 

 

 

 

Attention: Senior Vice President, Sales and Marketing

 

 

 

 

 

Telephone: 81-52-611-3165

 

 

22

--------------------------------------------------------------------------------


 

 

 

Facsimile: 81-52-611-2217

 

22.2.2                        If there is any change in the address of a party
hereto where notices shall be sent, such party shall immediately notify the
other party hereto of the change in accordance with this Article 22. The new
address so notified shall become effective only upon receipt of the notice by
the other party hereto.

 

Article 23                                        Confidentiality.

 

23.1                        Confidential Information.

 

The parties hereto shall maintain the terms and conditions of this APA and any
confidential materials and information disclosed hereunder (including by Seller
providing Customer or any of its Representatives (as defined below) access to
Seller’s or its designees’ facilities) (“Confidential Information”) strictly
confidential and shall not use such Confidential Information for any purpose
other than in connection with the performance of this APA. Notwithstanding the
foregoing, each party hereto may disclose Confidential Information of the other
party hereto to its directors, officers, employees, advisors, consultants and
other representatives, and its parent company and subsidiaries (if any) and
their respective directors, officers, employees, advisors, consultants,
suppliers, subcontractors and other representatives (all of the foregoing,
collectively, “Representatives”), in each case, who need to know such
Confidential Information in connection with the performance of this APA,
provided that such Representatives are bound by confidentially obligations and
restrictions on use no less stringent than those provided herein. In addition,
Customer may disclose Confidential Information to any assignee in the context of
an applicable assignment; provided that Seller and such assignee shall first
have entered into an agreement including confidentially obligations and
restrictions on use no less stringent than those provided herein prior to
Customer’s disclosure of Confidential Information to such assignee. Each party
hereto shall be liable hereunder for breaches of the confidentiality obligations
and restrictions on use by any of its Representatives as if such Representatives
were parties to this APA. The confidentiality obligations under this Article 23
shall survive any termination of this APA.

 

23.2                        Disclosure of Confidential Information.

 

Notwithstanding the foregoing, either party hereto may disclose the contents of
this APA to the extent legally required under applicable laws and regulations
(e.g., timely disclosure requirements under the securities exchange laws, and
governmental filing for requisite approvals to implement this APA), subject to
the following conditions:

 

23.2.1                        the party hereto who makes such disclosure shall
use commercially reasonable efforts to limit the disclosure of the contents of
this APA and

23

--------------------------------------------------------------------------------


 

shall make applications necessary or advisable to implement the foregoing;

 

23.2.2                        with respect to any public disclosure or filing,
the party hereto who makes such disclosure agrees to (i) submit to the other
party hereto a copy of the proposed document to be filed or disclosed, (ii) give
the other party hereto a reasonable period of time to review and comment upon
such document and (iii) consider in good faith such comments made by the
non-disclosing party; and the parties hereto shall use commercially reasonable
efforts to provide written notice to each other before the making of any public
disclosure or filing, permitted hereunder, of any material, competitively
sensitive portions of this APA (including any provisions related to any
deviations from the Base Aircraft Price), provided that any required notice
hereunder that is not given prior to the making of the public disclosure or
filing shall be given as soon as reasonably practical thereafter and such notice
shall satisfy the requirements of this Article 23.2 with respect to such public
disclosure or filing.  Notwithstanding Article 22, any notice required hereunder
may be given by email to the respective addressee set forth in Article 22.2.1
(such email address to be provided), which may be updated or changed by the
parties in accordance with Article 22.2.2.

 

23.3                        Pre-Agreement Confidential Information.

 

Information disclosed between the parties prior to the execution of this APA
that would constitute Confidential Information hereunder if it were disclosed
after the execution of this APA (the “Pre-Agreement Confidential Information”)
shall be deemed as Confidential Information and protected under this
Article 23.  Information other than the Pre-Agreement Confidential Information
disclosed under any undertakings of confidentiality given by either of the
parties hereto prior to the date of this APA shall continue to be protected
under such undertakings in accordance with their respective terms, and the above
provisions of this Article 23 shall not in any way modify such undertakings.

 

Article 24                                        Governing Law and Dispute
Resolution.

 

24.1                        Governing Law.

 

This APA and its performance shall be governed by and interpreted in accordance
with the internal laws of the state of New York, USA (as permitted by
Section 5-1401 of the New York General Obligations Law (or any similar successor
provision)), without giving effect to any choice of law rule that would cause
the application of the laws of any jurisdiction other than the internal laws of
the state of New York to the rights and duties of the parties hereto. The United
Nations Convention on Contracts for the International Sale of Goods shall not
apply.

 

24

--------------------------------------------------------------------------------


 

24.2                        Dispute Resolution.

 

24.2.1                       To the extent that any dispute, controversy or
difference between the parties hereto arising out of, relating to, or in
connection with this APA cannot be solved amicably, either party hereto may
provide a notice of dispute to the other party.

 

24.2.2                        Upon receipt of the notice referenced in
Article 24.2.1, the parties hereto shall attempt to resolve such dispute,
controversy or difference amicably through good faith discussions.

 

24.2.3                        In the event that any such dispute, controversy or
difference by the parties hereto cannot be resolved amicably within [***] days
after receipt of the notice referenced in Article 24.2.1, either party may
submit such dispute, controversy or difference to be finally settled by
arbitration. The arbitration shall take place in New York, New York, USA, in
accordance with the then-current Commercial Arbitration Rules of International
Chamber of Commerce. Any arbitration award shall be final and binding upon the
parties hereto, and judgment upon the arbitration award may be entered in any
court having jurisdiction over any party hereto.

 

24.2.4                        The arbitration panel shall have the authority to
award any remedy or relief that would be available from a court of law,
including specific performance (including as to the provisions of this
Article 24.2), injunctive relief and other equitable remedies. Notwithstanding
the foregoing, the parties hereto shall have the right to seek in a court of
proper jurisdiction provisional relief, including a temporary restraining order
or a preliminary injunction, pending resolution of the arbitration.

 

24.2.5                        The prevailing party in any arbitration or other
legal proceeding (including to enforce any arbitration decision) between the
parties hereto in connection with this APA or any other agreements entered into
concurrently herewith shall be entitled to reasonable, actual attorneys’ fees
paid or incurred by such prevailing party in connection therewith.

 

24.2.6                        All arbitration shall be conducted in the English
language. The number of arbitrators shall be three (3).

 

24.2.7                        If there exists a bona fide dispute over a certain
obligation under this APA or any other agreements related or supplemental to
this APA (a “Disputed Obligation”), the obligor of such Disputed Obligation (the
“Disputing Obligor”) may withhold performance of such Disputed Obligation until
the dispute is finally settled by the arbitration or settlement between the
parties hereto (the “Withholding Period”). [***]

 

25

--------------------------------------------------------------------------------


 

Article 25                                        Miscellaneous.

 

25.1                        Government Approval.

 

The parties hereto shall assist each other in obtaining any governmental
consents or approvals required to effect the sale and delivery of the Aircraft
under this APA.

 

25.2                        Subcontractors.

 

Seller may use one or more subcontractors in the performance of its obligations
under this APA or any other agreements in connection with the Aircraft.

 

25.3                        Waiver/Severability.

 

25.3.1                        No failure of either party hereto at any time in
requiring the performance by the other party hereto of any provision hereof
shall prejudice the right to require full performance of the same provision at
any time thereafter. No waiver by either party hereto of a breach of any
provision hereof shall constitute a waiver of any succeeding breach of the same
or any other provision or constitute a waiver of the provision itself.

 

25.3.2                        If any provision of this APA is held unlawful or
otherwise ineffective by a court of competent jurisdiction or an arbitration
panel, (i) such provision will be fully severable, (ii) this APA will be
construed and enforced as if such illegal, invalid or unenforceable provision
has never comprised a part thereof, (iii) the remaining provisions of this APA
will remain in full force and effect and will not be affected by the illegal,
invalid or unenforceable provision or by its severance herefrom, and (iv) in
lieu of such illegal, invalid or unenforceable provision, there will be added
automatically as a part of this APA, a legal, valid and enforceable provision as
similar in terms to such illegal, invalid or unenforceable provision as may be
possible (e.g., if any liquidated damages provision in this APA is deemed to be
unenforceable for any reason, such provision shall be reformed as a provision
limiting the amount of the liabilities to the amount stated as the amount of
liquidated damage therein and added automatically to this APA).

 

25.4                        Intellectual Property.

 

The parties hereto agree that any intellectual property provided by one party to
the other party in connection with this APA or the transactions contemplated
under this APA shall, as between the parties hereto, remain the sole and
exclusive property of the party providing such intellectual property and may be
used only for the purpose of implementing transactions under this APA and that
no other use rights or licenses are granted, whether by implication, estoppel or
otherwise.

 

25.5                        Further Assurances.

 

Solely for the purposes of enabling both parties hereto to comply with their
obligations in this APA, each party hereto agrees to (i) execute and deliver
such

 

26

--------------------------------------------------------------------------------


 

other documents, and (ii) do such other acts and things as the other party may
reasonably request, for the purpose of carrying out the intent of this APA and
the transactions contemplated thereby, provided that neither party shall be
required to make any additional representations or warranties or to incur any
material expense or potential exposure to legal liability. For clarification
purposes, “such other documents” and “such other acts” may include the execution
of forms and certificates as may be required to obtain the Type Certificate.

 

25.6                        No Third Party Beneficiary Rights.

 

25.6.1                        Each party acknowledges and agrees that it shall
have no rights as a third party beneficiary or similar rights in connection with
any agreement or relationship between the other party and any third party,
except as may be expressly provided therein.

 

25.6.2                        It is the intention of the parties that no term of
this APA may be enforced by any person who is not a party to this APA (a “third
party”) notwithstanding in the event that any term of this APA may purport to
confer, or may be construed as conferring, any benefit on such third party and
irrespective of whether such third party is identified in this APA.  The
foregoing shall not limit any rights of any assignee as contemplated in
Article 18.

 

25.7                        Attachments, Exhibits and Appendices.

 

All Attachments, Exhibits and Appendices attached hereto constitute integral
parts of this APA and shall be binding on both parties hereto.

 

25.8                        Force Majeure. Neither party hereto shall be
responsible to the other party hereto for non-performance, delay (other than
delay in delivery, which shall be covered under Article 9.1) or deficiency in
the performance of its respective obligations as a result of any cause beyond
such party’s reasonable control, including but not limited to (i) acts of God;
(ii) fire, earthquake, lightning, flood, typhoon, cyclone, hurricane, windstorm,
natural disasters, explosions, epidemics, animal to human or other abnormal
transmissions of an infectious disease (including bird flu/influenza and swine
flu/influenza), or quarantine restrictions; (iii) total or constructive loss of
the Aircraft (which, for the avoidance of any doubt, means the actual
destruction of the affected Aircraft or such damage or destruction to a material
portion of the affected Aircraft such that the affected Aircraft cannot be
repaired by commercially reasonable efforts); (iv) changes in laws affecting
allocation of materials or facilities necessary for the completion of the
Aircraft; (v) war, civil war or warlike operations, acts of terrorism, riots, or
any other armed hostility; (vi) [***] (vii) [***] (viii) [***] or (ix) [***]
(each, a “Force Majeure Event”), provided that (a) the forgoing shall not
relieve either party hereto from performing its obligations under this APA to
the extent the same can be performed using reasonable diligent efforts
notwithstanding the effects of the above-cited events or circumstances and
(b) under no circumstance is either party hereto relieved by any of the
above-cited events or occurrences from its obligations to make any payment due
under this APA.  If there occurs any Force Majeure Event, the party affected by
such Force Majeure Event shall inform the other party hereto of the occurrence
and details of

 

27

--------------------------------------------------------------------------------


 

such Force Majeure Event as soon as practicable, and after the cessation of such
Force Majeure Event, the affected party shall promptly resume the performance of
its obligations under this APA.

 

25.9                        Entire Agreement.

 

Subject to Article 23.3, this APA and any other agreements entered into between
the parties hereto on the date hereof constitutes the entire agreement between
the parties hereto with respect to the subject matter of this APA and supersedes
all communications, negotiations and agreements (whether written or oral) of the
parties with respect thereto made prior to the date of the APA.  Neither party
hereto makes any representations or provides any covenants, warranties,
guarantees or undertakings, whether express or implied, other than those
expressly set forth herein. Any such covenants, warranties, guarantees or
undertakings not expressly set forth herein which might be imposed on or implied
into this APA under governing law referred to in Article 24.1 are hereby
expressly excluded; provided only that nothing in this Article 25.9 shall
operate so as to excuse Seller or Customer from liability for any fraudulent
conduct.

 

25.10                 Compliance.

 

25.10.1                 Each party hereto shall comply, and shall ensure
compliance by its employees, subcontractors and agents, with any and all
applicable laws, regulations and lawful orders, including applicable
export/re-export control laws, guidelines and regulations of United States,
issued by competent authorities, relating to the manufacture, sale or delivery
of the Aircraft (including any systems, accessories, parts or Aircraft Software
materials contained therein) in the country of manufacture of the Aircraft and
in the country of intermediate and/or final delivery of the Aircraft or
provision of services.

 

25.10.2                 Upon request from Seller, Customer shall, at least [***]
Months prior to the delivery of the first Aircraft, provide an end use
certification providing the name and location of the first registered user of
the Aircraft and certifying that it will comply with all applicable U.S.
Government export laws, export regulations, and any export and other foreign
trade controls of the Government of the United States, including those
applicable to re-export.

 

25.11                 Counterparts.

 

This APA may be executed in any number of counterparts, each of which when
executed and delivered shall be an original, but which counterparts together
shall constitute one and the same instrument. The delivery of an executed
signature page by facsimile or other electronic means shall be deemed to have
the same effect as the delivery of an executed original counterpart thereof.

 

28

--------------------------------------------------------------------------------


 

25.12                 Amendment or Modification.

 

This APA shall not be modified, amended, supplemented or nullified by any means
except by a written instrument executed by the duly authorized representatives
of the parties hereto.

 

[The remainder of this page is intentionally left blank.]

 

29

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each of the parties hereto has caused its duly authorized
representative to execute this APA as of the date first written above.

 

 

SKYWEST, INC.

MITSUBISHI AIRCRAFT CORPORATION

 

 

 

 

By:

 

 

By:

 

 

 

 

 

 

 

Name: Bradford R. Rich

 

 

Name: Hideo Egawa

 

 

 

 

 

 

Title: President

 

 

Title: President

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

 

 

 

Name: Michael J. Kraupp

 

 

 

 

 

 

 

Title: Chief Financial Officer and Treasurer

 

 

 

Signature Page to APA

 

--------------------------------------------------------------------------------


 

EXECUTION VERSION

 

ATTACHMENT 1

 

DESCRIPTION OF AIRCRAFT; PRICE

 

MRJ90

 

Aircraft Model/MTOW

 

: MRJ90STD

 

 

 

Detailed Specifications

 

: MRJ BASIC SPECIFICATIONS [***]

 

 

 

Quantity

 

: one hundred (100) aircraft

 

 

 

Engine Model

 

[***]

 

 

 

Base Aircraft Price (in January 2011 dollars)

 

[***]

 

 

 

Additional Aircraft Price as of the execution of the APA

 

 

 

 

 

aggregate price of Selected Optional Features as of the execution of the APA
(listed in Schedule 1 to this Annex 1)

 

[***]

 

 

 

aggregate price of storage and installation of all BFE as of the execution of
the APA

 

[***]

 

 

 

aggregate price of all other changes to the aircraft for which Customer is
required to pay pursuant to Article 13 of the APA as of the execution of the APA

 

[***]

 

 

 

Sub-Total of Additional Aircraft Price as of the execution of the APA

 

[***]

 

 

 

Aircraft Basic Price

 

[***]

 

 

 

Initial Aircraft Basic Price

 

[***]

 

 

 

Base Month for Escalation Adjustment

 

[***]

 

Att1-1

--------------------------------------------------------------------------------


 

MRJ70

 

Aircraft Model/MTOW

 

: MRJ70STD

 

 

 

Detailed Specifications

 

: MRJ BASIC SPECIFICATIONS [***]

 

 

 

Quantity

 

: zero (0) aircraft

 

 

 

Engine Model

 

[***]

 

 

 

Base Aircraft Price (in January 2011 dollars)

 

[***]

 

 

 

Additional Aircraft Price as of the execution of the APA

 

 

 

 

 

aggregate price of Selected Optional Features as of the execution of the APA
(listed in Schedule 1 to this Annex 1)

 

[***]

 

 

 

aggregate price of storage and installation of all BFE as of the execution of
the APA

 

[***]

 

 

 

aggregate price of all other changes to the aircraft for which Customer is
required to pay pursuant to Article 13 of the APA as of the execution of the APA

 

[***]

 

 

 

Sub-Total of Additional Aircraft Price as of the execution of the APA

 

[***]

 

 

 

Aircraft Basic Price

 

[***]

 

 

 

Initial Aircraft Basic Price

 

[***]

 

 

 

Base Month for Escalation Adjustment

 

[***]

 

Att1-2

--------------------------------------------------------------------------------


 

EXECUTION VERSION

 

ATTACHMENT 2

 

SCHEDULE OF DELIVERY; ADVANCE PAYMENTS

 

 

 

Aircraft
Model and

 

 

 

Initial
Aircraft
Basic Price
per one (1)
aircraft

 

Advance Payment Per Aircraft (U.S.$)
(Amts. Due/Mos. Prior to Delivery): (*1)

 

No

 

Version

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

1

 

MRJ90

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

2

 

MRJ90

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

3

 

MRJ90

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

4

 

MRJ90

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

5

 

MRJ90

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

6

 

MRJ90

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

7

 

MRJ90

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

8

 

MRJ90

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

9

 

MRJ90

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

10

 

MRJ90

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

11

 

MRJ90

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

12

 

MRJ90

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

13

 

MRJ90

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

14

 

MRJ90

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

15

 

MRJ90

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

16

 

MRJ90

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

17

 

MRJ90

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

 

Att2-1

--------------------------------------------------------------------------------


 

 

 

Aircraft
Model and

 

 

 

Initial
Aircraft
Basic Price
per one (1)
aircraft

 

Advance Payment Per Aircraft (U.S.$)
(Amts. Due/Mos. Prior to Delivery): (*1)

 

No

 

Version

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

18

 

MRJ90

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

19

 

MRJ90

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

20

 

MRJ90

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

21

 

MRJ90

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

22

 

MRJ90

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

23

 

MRJ90

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

24

 

MRJ90

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

25

 

MRJ90

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

26

 

MRJ90

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

27

 

MRJ90

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

28

 

MRJ90

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

29

 

MRJ90

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

30

 

MRJ90

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

31

 

MRJ90

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

32

 

MRJ90

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

33

 

MRJ90

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

34

 

MRJ90

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

35

 

MRJ90

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

36

 

MRJ90

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

37

 

MRJ90

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

38

 

MRJ90

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

39

 

MRJ90

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

40

 

MRJ90

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

 

Att2-2

--------------------------------------------------------------------------------


 

 

 

Aircraft
Model and

 

 

 

Initial
Aircraft
Basic Price
per one (1)
aircraft

 

Advance Payment Per Aircraft (U.S.$)
(Amts. Due/Mos. Prior to Delivery): (*1)

 

No

 

Version

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

41

 

MRJ90

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

42

 

MRJ90

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

43

 

MRJ90

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

44

 

MRJ90

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

45

 

MRJ90

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

46

 

MRJ90

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

47

 

MRJ90

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

48

 

MRJ90

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

49

 

MRJ90

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

50

 

MRJ90

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

51

 

MRJ90

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

52

 

MRJ90

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

53

 

MRJ90

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

54

 

MRJ90

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

55

 

MRJ90

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

56

 

MRJ90

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

57

 

MRJ90

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

58

 

MRJ90

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

59

 

MRJ90

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

60

 

MRJ90

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

61

 

MRJ90

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

62

 

MRJ90

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

63

 

MRJ90

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

 

Att2-3

--------------------------------------------------------------------------------


 

 

 

Aircraft
Model and

 

 

 

Initial
Aircraft
Basic Price
per one (1)
aircraft

 

Advance Payment Per Aircraft (U.S.$)
(Amts. Due/Mos. Prior to Delivery): (*1)

 

No

 

Version

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

64

 

MRJ90

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

65

 

MRJ90

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

66

 

MRJ90

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

67

 

MRJ90

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

68

 

MRJ90

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

69

 

MRJ90

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

70

 

MRJ90

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

71

 

MRJ90

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

72

 

MRJ90

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

73

 

MRJ90

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

74

 

MRJ90

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

75

 

MRJ90

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

76

 

MRJ90

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

77

 

MRJ90

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

78

 

MRJ90

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

79

 

MRJ90

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

80

 

MRJ90

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

81

 

MRJ90

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

82

 

MRJ90

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

83

 

MRJ90

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

84

 

MRJ90

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

85

 

MRJ90

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

86

 

MRJ90

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

 

Att2-4

--------------------------------------------------------------------------------


 

 

 

Aircraft
Model and

 

 

 

Initial
Aircraft
Basic Price
per one (1)
aircraft

 

Advance Payment Per Aircraft (U.S.$)
(Amts. Due/Mos. Prior to Delivery): (*1)

 

No

 

Version

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

87

 

MRJ90

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

88

 

MRJ90

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

89

 

MRJ90

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

90

 

MRJ90

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

91

 

MRJ90

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

92

 

MRJ90

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

93

 

MRJ90

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

94

 

MRJ90

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

95

 

MRJ90

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

96

 

MRJ90

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

97

 

MRJ90

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

98

 

MRJ90

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

99

 

MRJ90

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

100

 

MRJ90

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

 

[***]

 

Att2-5

--------------------------------------------------------------------------------


 

EXECUTION VERSION

 

ATTACHMENT 3

 

[***]

 

Att3-1

--------------------------------------------------------------------------------


 

EXECUTION VERSION

 

ATTACHMENT 4

 

Specifications

 

This attachment contains:

 

Part I: MRJ BASIC SPECIFICATIONS [***]

 

Part II: MRJ OPTIONAL FEATURES

 

Part II.A:                                             MRJ OPTIONAL FEATURES
LIST [***]

 

Part II.B:                                              MRJ OPTIONAL FEATURES
SPECIFICATIONS [***]

 

Part III: BUYER FURNISHED EQUIPMENT

 

Part III.A:                                         BUYER FURNISHED EQUIPMENT
LIST [***]

 

Part III.B:                                         BUYER FURNISHED EQUIPMENT
SELECTED BY CUSTOMER

 

Att4-1

--------------------------------------------------------------------------------


 

Part I

 

MRJ BASIC SPECIFICATIONS [***]

 

Att4-2

--------------------------------------------------------------------------------


 

Part II.A

 

MRJ OPTIONAL FEATURES LIST [***]

 

Att4-3

--------------------------------------------------------------------------------


 

Part II.B

 

MRJ OPTIONAL FEATURES SPECIFICATIONS [***]

 

Att4-4

--------------------------------------------------------------------------------


 

Part III.A

 

BUYER FURNISHED EQUIPMENT LIST [***]

 

[***]

 

Item

 

Quantity

 

Supplier selection
notification
deadline

 

On-dock date

 

Delivery place

 

[***]

 

[***]

 

Seller will attempt to notify to Customer no later than [***]

 

TBD

 

TBD

 

[***]

 

[***]

 

Same as above

 

TBD

 

TBD

 

[***]

 

[***]

 

Same as above

 

TBD

 

TBD

 

[***]

 

[***]

 

Same as above

 

TBD

 

TBD

 

[***]

 

[***]

 

Same as above

 

TBD

 

TBD

 

[***]

 

[***]

 

Same as above

 

TBD

 

TBD

 

[***]

 

[***]

 

Same as above

 

TBD

 

TBD

 

[***]

 

[***]

 

Same as above

 

TBD

 

TBD

 

 

·          The list may be from time to time revised by Seller and submitted to
Customer, provided that no Items included as of the effective date of this APA
may be removed without the approval of Customer.

 

Att4-5

--------------------------------------------------------------------------------


 

Part III.B

 

BUYER FURNISHED EQUIPMENT SELECTED BY CUSTOMER

 

As of the Effective Date of the APA

 

Item

 

Quantity

 

Supplier selection
notification
deadline

 

On-dock date

 

Delivery place

 

[***]

 

[***]

 

Seller will attempt to notify to Customer no later than [***]

 

TBD

 

TBD

 

[***]

 

[***]

 

Same as above

 

TBD

 

TBD

 

[***]

 

[***]

 

Same as above

 

TBD

 

TBD

 

[***]

 

[***]

 

Same as above

 

TBD

 

TBD

 

[***]

 

[***]

 

Same as above

 

TBD

 

TBD

 

[***]

 

[***]

 

Same as above

 

TBD

 

TBD

 

[***]

 

[***]

 

Same as above

 

TBD

 

TBD

 

[***]

 

[***]

 

Same as above

 

TBD

 

TBD

 

 

·          Additional Buyer Furnished Equipment items may be included in this
list as mutually agreed between the Parties.

 

Att4-6

--------------------------------------------------------------------------------


 

EXECUTION VERSION

 

ATTACHMENT 5

 

CUSTOMER INFORMATION STATEMENT

 

CUSTOMER INFORMATION

 

DUE DATES

 

 

 

Customized Paint Scheme

 

[***]

 

 

 

Placards, Markings, Labels and Translations

 

[***]

 

 

 

Aircraft Registration Number

 

[***]

 

 

 

Mode S Transponder Code

 

[***]

 

 

 

SELCAL Code

 

[***]

 

 

 

ELT Code

 

[***]

 

 

 

TAWS Altitude Callouts Selection

 

[***]

 

Att5-1

--------------------------------------------------------------------------------


 

EXECUTION VERSION

 

EXHIBIT A

 

BUYER FURNISHED EQUIPMENT PROVISIONS DOCUMENT

 

1.                                     Supplemental Definitions for this
Exhibit.

 

In addition to the terms defined in Article 1.1 of the APA Main Text, the
following terms shall have the meanings described below in this Exhibit A:

 

“BFE Documents” shall mean BFE on-dock/inventory documents or an electronic
transmission of such documents provided by Seller to Customer and setting forth
process information regarding BFE (as may be revised by Seller from time to
time) including, but not limited to, the items, quantities, on-dock dates and/or
shipping instructions for the “in sequence” installation of each specific BFE.

 

“BFE Suppliers” shall mean suppliers of BFE.

 

2.                                      Supplier Selection.

 

Customer shall:

 

2.1                               notify Seller of its intent to provide BFE (on
a BFE item by BFE item basis, as applicable) by the applicable deadlines
determined by Seller, provided that each such deadline is communicated by Seller
to Customer within a reasonable period of time prior to such applicable
deadline;

 

2.2                               select and notify Seller of BFE Suppliers by
the applicable deadlines appearing in the BFE Documents; and

 

2.3                               have a meeting with Seller and each BFE
Supplier promptly after such selection to:

 

2.3.1                             complete BFE configuration design requirements
for such BFE; and

 

2.3.2                             confirm technical data submittal requirements
for certification of BFE by each of the FAA, the EASA and the JCAB.

 

3.                                      Customer’s Obligations.

 

Customer shall:

 

3.1                               comply with, and cause each BFE Supplier to
comply with, the provisions of the applicable BFE Documents;

 

APA EA-1

--------------------------------------------------------------------------------


 

3.2                               deliver, in accordance with the schedule
informed to Customer by Seller or as otherwise mutually agreed during the BFE
meeting referred to in Article 2.3 of this Exhibit A, BFE technical data (in
English) to Seller as required to support BFE installation and certification of
BFE by the FAA, the EASA and the JCAB;

 

3.3                               deliver BFE (including any production or
flight training spares) to Seller in accordance with the quantities and schedule
as described in the BFE Documents; and assure that all BFE Software has been
delivered in compliance with Seller’s then-current standards for systems that
can be loaded to the Aircraft;

 

3.4                               assure that all BFE has been delivered to
Seller with appropriate quality assurance documentation;

 

3.5                               authorize Seller to discuss all details of BFE
directly with each BFE Supplier, and cause each BFE Supplier to discuss the same
with Seller and to provide to Seller all information and documentation with
respect to BFE that Seller may reasonably request (including overhaul data,
provisioning data, related product support documentation and any warranty
provisions applicable to the BFE);

 

3.6                               authorize Seller to conduct (which shall not
be construed as obligating Seller to conduct) (i) the source inspection with
respect to quality system of such BFE Supplier and (ii) hardware acceptance of
BFE at such BFE Supplier’s location;

 

3.7                               require each BFE Supplier’s compliance with
Seller defined quality assurance requirements, source inspection programs and
supplier delegation programs, and, upon Seller’s request, use commercially
reasonable efforts to require each BFE Supplier to arrange adequate facilities
for Seller resident personnel if Seller reasonably determines that an on-site
Seller representative is necessary at such BFE Supplier’s facility;

 

3.8                               assure that each BFE Supplier’s quality
systems have been approved under Seller’s then current standards for quality
systems;

 

3.9                               obtain from each BFE Supplier a worldwide,
non-exclusive, perpetual, royalty-free, irrevocable, non-transferable license
for Seller to reproduce, publicly display and publicly perform BFE Software
solely for the purpose of supporting the testing, troubleshooting and installing
such BFE Software into the Aircraft, and to distribute BFE Software only as
installed into Aircraft or Seller Parts, or as required for the support of
Aircraft.  The foregoing license shall, among other things, enable Seller to
load and install BFE Software copies in (i) the Aircraft’s mass storage devices
(MSDs), (ii) any media (e.g., diskettes, CD-ROMs, etc.), (iii) the BFE hardware
and (iv) intermediate devices or other media to facilitate copying and
installing BFE Software into the Aircraft’s MSD, BFE hardware and media,
including media Seller may deliver to Customer with the Aircraft;

 

3.10                        to the extent that it has the right to do so, grant
Seller a license, extending the same rights and for the same limited purposes
set forth in Article 3.9 above, with respect to: (i) any BFE Software or data
modified by or for Customer and (ii) any other software and/or data added to BFE
Software by Customer;

 

APA EA-2

--------------------------------------------------------------------------------


 

3.11                        provide necessary field service representation at
Seller’s facilities to support Seller on all issues related to the installation
and certification of BFE;

 

3.12                        use commercially reasonable efforts to assist Seller
and each BFE Supplier to resolve any difficulties that may arise, including any
difficulties with equipment that may be defective;

 

3.13                        modify, adjust, calibrate, update and test BFE and
provide such information and data with respect to BFE (or causing the applicable
BFE Supplier to do the same) to Seller to the extent Seller requires such
information in order to receive (i) certification of all BFE from the FAA, the
EASA and the JCAB and (ii) any and all approvals from other relevant
governmental authorities that are required for the installation and use of BFE
in the Aircraft; and pay any and all fees and expenses in connection with the
foregoing;

 

3.14                        agree (and hereby does agree) that execution of a
reasonable confidentiality agreement between Seller and each BFE Supplier shall
be the precondition to Seller’s providing any documentation to such BFE Supplier
and, if Seller so requests, reasonably cooperate with Seller in facilitating
such a confidentiality agreement with such BFE Supplier;

 

3.15                        warrant (or cause each BFE Supplier to warrant) that
BFE shall comply with all applicable laws and regulations with respect to its
installation and use in the Aircraft at the time the Aircraft is delivered; and

 

3.16                        warrant (or cause the applicable BFE Supplier to
warrant) that BFE shall meet the requirements of the Detailed Specifications.

 

4.                                      Seller’s Obligations.

 

Seller shall provide for the scheduled storage and installation of all BFE and
obtain certification of all Aircraft containing installed BFE. In consideration
for such scheduled storage and installation services, an amount equal to [***]

 

5.                                      Nonperformance by Customer.

 

[***]

 

6.                                      Return of BFE.

 

BFE not installed into the Aircraft shall be returned to Customer, in as good
condition as when delivered by Customer to Seller, in accordance with Customer’s
instructions and at Customer’s expense as follows:  (i) all BFE shall be so
returned upon or promptly after (a) the delivery of the last Aircraft to be
delivered under the APA or (b) termination of the APA with respect to all the
undelivered Aircraft, and (ii) the BFE for a specific Aircraft shall be so
returned upon or promptly following the termination of the APA with respect to
such Aircraft (but not with respect to all Aircraft).

 

APA EA-3

--------------------------------------------------------------------------------


 

7.                                      Title to and Risk of Loss of BFE.

 

Title to and risk of loss of or damage to BFE furnished for an Aircraft shall at
all times remain with Customer or other owner(s) of BFE. Seller shall have only
such liability for BFE as a bailee for mutual benefit would have, but shall not
be liable for loss of use.

 

8.                                      Interchange of BFE.

 

To properly maintain Seller’s production flow and to preserve Seller’s delivery
commitments, Seller reserves the right to interchange new items of BFE acquired
from or for Customer with new items of the same part numbers acquired from or
for other customers of Seller due to equipment shortages or failures. No such
interchange shall result in a delay in the delivery of the Aircraft to Customer.
Used BFE acquired from Customer or from other customers of Seller shall not be
interchanged.

 

9.                                      Procurement of BFE by Seller.

 

If requested by Customer, Seller may undertake, on behalf of Customer, the
procurement of equipment, parts, accessories and other items listed in the
Detailed Specifications as those that may be selected as BFE by Customer;
provided that Seller’s decision as to whether or not to undertake such
activities shall be made in its sole and absolute discretion. If Seller
undertakes procurement of such items on behalf of Customer, the items procured
by Seller shall be deemed and treated as BFE.  The prices, payment terms and
other conditions with respect to entrustment of procurement of BFE by Customer
to Seller shall be separately agreed between the parties hereto on a
case-by-case basis.

 

APA EA-4

--------------------------------------------------------------------------------


 

EXECUTION VERSION

 

EXHIBIT B

 

CUSTOMER SUPPORT DOCUMENT

 

This document contains:

 

Part 1:

 

General

 

 

 

Part 2:

 

Customer Support Services

 

 

 

Part 3:

 

Training Program

 

 

 

Part 4:

 

Spare Parts Support

 

 

 

Part 5:

 

Aircraft Publications and Documentation

 

APA EB-1

--------------------------------------------------------------------------------


 

PART 1: GENERAL

 

1.                                      Definitions.

 

In addition to the terms defined in Article 1.1 of the APA Main Text, the
following terms shall have the meanings described below in this Exhibit B:

 

“AOG” or “Aircraft on Ground” shall mean a situation where the applicable
Aircraft is unable to fly in revenue service due to technical problems.

 

“ATA” shall mean the Air Transport Association of America, Inc.

 

“Customer Support Provider” shall mean any third party (including any Supplier)
designated by Seller as Seller’s subcontractor or supplier authorized to provide
or perform the products and services described in this Exhibit B.

 

“FSR” shall mean a field service representative who provides on-site technical
and operational support to Customer with respect to the Aircraft.

 

“Operational Maintenance Information” shall mean information about the Aircraft
or other aircraft of the same type accumulated through the operation and
maintenance of the Aircraft or other aircraft of the same type, including
information concerning design, manufacture, operation, maintenance,
modification, repair, Aircraft Communications Addressing and Reporting System
(ACARS) data, Central Maintenance System (CMS) data and in-service experience.

 

“Technical Information” shall have the meaning described in Article 2 of Part 5
of this Exhibit B.

 

“Training Facility” shall mean each facility at which training services are
provided in accordance with Part 3 of this Exhibit B.

 

2.                                      Customer Cooperation for Seller
Personnel.

 

If requested by Seller, Customer shall (i) assist the Seller personnel who
perform any customer support services described in this Customer Support
Document in obtaining all necessary work permits and (ii) arrange for all
necessary facility and airport security clearances and identification passes for
such Seller personnel.

 

3.                                      Customer Provision of Data.

 

Customer will provide any data reasonably required by Seller for the provision
of the customer support services described in this Exhibit B, and will ensure
that Seller and Customer Support Providers have the right to use such data for
such purpose.

 

APA EB2-1

--------------------------------------------------------------------------------


 

4.                                      Title/Risk of Loss.

 

Title to, and risk of loss of or damage to, the Aircraft shall transfer to
Customer in accordance with Article 15 of the APA Main Text and shall remain
with Customer throughout and following any support services provided by Seller
pursuant to this Exhibit B.

 

5.                                      [***]

 

6.                                      Remedy.

 

[***]

 

7.                                      General Terms and Conditions.

 

The provision of all support services described in Parts 2, 4 and 5 of this
Exhibit B shall be subject to the execution of an agreement between Customer and
Seller on the general terms and conditions governing such support services,
including fees (where applicable), schedule and scope of work for such
assistance and support services.

 

8.                                      Customer Support Providers.

 

Notwithstanding anything to the contrary in this APA (including Article 18.1 of
the APA Main Text and this Exhibit), Seller may enter into agreements with
Customer Support Providers pursuant to which such Customer Support Providers may
perform any of Seller’s support obligations under this Exhibit B (including
training services, technical support and spare parts support) and such support
by Customer Support Providers shall satisfy Seller’s obligations hereunder.

 

PART 2: CUSTOMER SUPPORT SERVICES

 

1.                                      General.

 

Seller shall provide the customer support services described in this Part 2,
[***]. Except for field services described in Article 2 of this Part 2, Seller
shall provide the services described in this Part 2 during the period commencing
with delivery of the first Aircraft to Customer and continuing until the date
upon which (i) there are less than [***] Aircraft in regular commercial air
transport service anywhere in the world [***].

 

APA EB2-2

--------------------------------------------------------------------------------


 

2.                                      Field Services.

 

Seller shall furnish one, (1) FSR to advise Customer on maintenance and
operation of the Aircraft as follows:

 

[***]

 

3.                                      Technical Support.

 

3.1                               Seller shall, if requested by Customer,
provide technical support with respect to the Aircraft which shall include
analysis of:

 

[***]

 

3.2                               AOG technical support shall be provided
twenty-four (24) hours a day, seven (7) days a week.

 

3.3                               Seller may charge fees for technical support
provided under this Article 3.

 

4.                                      Flight Operational Engineering Support.

 

4.1.                            Seller shall, if requested by Customer, provide
flight operational engineering support with respect to the Aircraft. [***]

 

4.2                               Seller may charge fees for flight operational
engineering support provided under this Article 4.

 

5.                                      Operational Maintenance Information.

 

5.1                               Seller may, from time to time and at its sole
discretion, provide Customer with Operational Maintenance Information available
to Seller.

 

5.2                               [***]

 

APA EB2-3

--------------------------------------------------------------------------------


 

PART 3: TRAINING PROGRAM

 

1.                                      General.

 

1.1                               Seller shall provide the training program
described in this Part 3 at Seller’s (or the Customer Support Provider’s)
facilities in the U.S., subject to Customer’s compliance with the terms and
conditions set forth in Articles 1.2 through 1.4 below. [***] The training shall
be conducted in accordance with a schedule and at a Training Facility agreed
between Customer, Seller and the Customer Support Provider with respect to
training services.

 

1.2                               All instruction, examinations and materials
shall be prepared and presented in the English language and in compliance with
FAA requirements. If necessary, Customer and Seller shall agree to the terms and
conditions of training other than training in compliance with FAA requirements.

 

1.3                               Customer shall be responsible for all costs
related to attendance by Customer’s trainees at the Training Facility, including
lodging, transportation (ground and air), meals and other incidental expenses
during the training. Customer shall cause Customer’s personnel to observe and
comply with Seller’s rules and regulations for Seller trainees with respect to
working hours, holidays, safety, etc. Customer shall, at its expense, purchase
and maintain appropriate life, health and liability insurance to cover its
personnel during the training program.

 

1.4                               [***]

 

2.                                      Pilot Training.

 

2.1                               Basic Conditions.

 

If requested by Customer, Seller shall provide pilot training consisting of
classroom and simulator training for type rating for up to [***] of Customer’s
personnel per Aircraft [***]. All of the pilot training shall be conducted on
the ground.

 

The pilot training course shall provide pilot trainees with sufficient knowledge
and competence to pass applicable authorization examinations required by the
FAA, provided that Seller does not guarantee that Customer’s personnel will pass
such examination. For the avoidance of doubt, the pilot training course does not
include any examination administered or conducted by any regulatory authority to
obtain official certification or authorization.

 

Each of Customer’s personnel who participates in pilot training shall be counted
as one (1) trainee, even if such person does not complete the pilot training
course.

 

Customer’s personnel participating in the pilot training course shall have the
following licenses, experience and qualifications:

 

2.1.1                              a valid airplane category Airline Transport
Pilot License (“ATPL”) with multi-engine land class rating and one or more type
ratings in one or more

 

APA EB3-1

--------------------------------------------------------------------------------


 

airplanes equipped with (i) turbofan-engines (ii) Engine/Indicating and Crew
Alerting Systems (E/ICAS) and (iii) Primary Flight Displays (PFD) or Electronic
Flight Instrument Systems (EFIS).

 

2.1.2                              Customer’s current captain or first-officer
authorization or equivalent;

 

2.1.3                              operational experience in transport category
airplane(s) equipped with turbofan engine(s); and

 

2.1.4                              fluency in the English language (at a minimum
ICAO Level 4).

 

2.2                               Training Materials.

 

Seller shall provide, at the beginning of the pilot training, one (1) copy of
the pilot training materials to each of Customer’s personnel participating in
the pilot training.

 

2.3                               Actual Flight Training.

 

If requested by Customer, Seller shall conduct, at a mutually agreed location,
actual flight training, subject to the following conditions:

 

2.3.1                   such actual flight training shall be conducted with
Customer’s Aircraft; and

 

2.3.2                   Customer shall pay all fees, costs and expenses incurred
by Seller in connection therewith (including costs for fuel, landing, ground
handling, line maintenance and instructors) and shall procure commercially
reasonable insurance coverage (including any insurance coverage required by
Seller’s designated training provider).

 

3.                                      Maintenance Technician Training.

 

3.1                               Basic Conditions.

 

If requested by Customer, Seller shall provide maintenance technician training
consisting of classroom and simulator training for type rating for up to [***]
of Customer’s personnel.

 

The maintenance technician training shall provide maintenance technician
trainees with sufficient knowledge and competence to pass applicable
authorization examinations required by the FAA, provided that Seller does not
guarantee that Customer’s personnel will pass such examination. For the
avoidance of doubt, the maintenance technician training course does not include
any examination administered or conducted by any regulatory authority to obtain
official certification or authorization.

 

Training with respect to engines shall not be included in the maintenance
technician training.

 

APA EB3-2

--------------------------------------------------------------------------------


 

Each of Customer’s personnel who participates in the maintenance technician
training course shall be counted as one (1) trainee, even if such personnel does
not complete the maintenance technician training course.

 

Customer’s personnel shall have successfully completed at least a basic training
course for maintenance technicians provided by Customer or by another reputable
airline and shall hold:

 

3.1.1                     a JCAB 1st class aircraft maintenance technician
certificate;

 

3.1.2                     an FAA aircraft mechanic certificate airframe and
power plant rating (A&P); or

 

3.1.3                     an EASA mechanic certificate (CAT B1, B2 or C, as
applicable).

 

3.2                               Training Materials.

 

Seller shall provide, at the beginning of the maintenance technician training,
one (1) copy of the maintenance technician training materials to each of
Customer’s personnel participating in the maintenance technician training.

 

4.                                      Flight Attendant Training.

 

4.1                               Basic Conditions.

 

If requested by Customer, Seller shall provide flight attendant training
consisting of classroom training for cabin operation for up to [***] of
Customer’s personnel.

 

Each of Customer’s personnel who participates in the flight attendant training
shall be counted as one (1) trainee, even if such personnel does not complete
the flight attendant training.

 

Customer’s personnel shall have sufficient experience with transport category
airplane(s).

 

4.2                               Training Materials.

 

Seller shall provide, at the beginning of the flight attendant training, one (1)
copy of the flight attendant training materials to each of Customer’s personnel
participating in the flight attendant training.

 

5.                                      Aircraft Dispatcher Training.

 

5.1                               Basic Condition.

 

If requested by Customer, Seller shall provide aircraft dispatcher training
consisting of classroom training for up to [***] of Customer’s personnel.

 

APA EB3-3

--------------------------------------------------------------------------------


 

Each of Customer’s personnel who participates in the aircraft dispatcher
training shall be counted as one (1) trainee, even if such personnel does not
complete the aircraft dispatcher training.

 

Customer’s personnel shall have a valid aircraft dispatcher license or
equivalent license.

 

5.2                               Training Materials.

 

Seller shall provide, at the beginning of the aircraft dispatcher training, one
(1) copy of the aircraft dispatcher training materials to each of Customer’s
personnel participating in the aircraft dispatcher training.

 

6.                                      Supplemental Training.

 

If requested by Customer, Seller may provide supplemental training at a Training
Facility specified by Seller, subject to the payment by Customer of an
additional fee to be agreed between Customer and Seller.

 

7.                                      Training at a Facility Other Than
Seller’s Facilities in the U.S..

 

If requested by Customer, Seller may, at its sole discretion, conduct the
classroom portions of the training set forth in Articles 2.1, 3.1, 4.1, and 5.1
hereof at a mutually acceptable alternate training site other than Seller’s (or
Customer Support Provider’s) facilities in the U.S., subject to the following
conditions:

 

7.1                               Customer shall provide acceptable classroom
space, simulators and training equipment required for such training;

 

7.2                               Customer shall pay Seller’s per diem charge
for each of Seller’s training instructors for each day, or fraction thereof,
including travel time, in the case where such instructor is away from his or her
home location;

 

7.3                               Customer shall reimburse Seller for the actual
cost of round-trip transportation for Seller’s training instructors and training
materials between the Training Facility and said alternate site;

 

7.4                               Customer shall pay, or reimburse Seller for,
all incremental increases in taxes, fees, duties, the cost of licenses and
permits and similar expenses incurred by Seller or its employees as a result of
Seller’s providing the training at such alternate site; and

 

7.5                               Such portions of the training that require the
use of Seller’s training devices, if any, shall be conducted at facilities
designated by Seller.

 

APA EB3-4

--------------------------------------------------------------------------------


 

8.                                      Cancellation; Rescheduling.

 

Customer may not cancel or reschedule a training session within [***] of the
previously scheduled date for such training session.

 

APA EB5-5

--------------------------------------------------------------------------------


 

PART 4: SPARE PARTS SUPPORT

 

1.                                      General.

 

Seller shall provide the spare parts support described in this Part 4 during the
period commencing with delivery of the first Aircraft to Customer and continuing
until the date upon which (i) there are less than [***] Aircraft in regular
commercial air transport service anywhere in the world [***].

 

2.                                      Purchase of Supplier Parts.

 

Customer may purchase Supplier Parts (excluding spare parts for the Propulsion
System) as spare parts for the Aircraft (including repair parts and maintenance
parts) from Seller or from any other source approved by an aviation authority,
at Customer’s discretion. Customer may purchase spare parts for the Propulsion
System from the Supplier(s) of the Propulsion System.  In the case that Customer
purchases Supplier Parts from any source other than Seller, Seller shall not
bear any obligations, responsibilities or liabilities to Customer with respect
to such Supplier Parts or for any damage caused by such Supplier Parts.

 

3.                                      Prices.

 

Seller shall publish a spare parts price catalog that shall include the prices
for Seller Parts and Supplier Parts. All prices in such spare parts price
catalog shall be quoted in U.S dollars or Japanese Yen. The prices of Seller
Parts and Supplier Parts in such spare parts price catalog shall be valid for
the relevant calendar year for which such spare parts price catalog is
published, unless changed by written notice, which notice Seller shall send to
Customer no later than [***] calendar days prior to the effective date of such
changes.

 

If Customer requests expedited delivery or special handling of Seller Parts or
Supplier Parts, Seller may charge Customer an additional fee to cover any
additional cost incurred by Seller in satisfying Customer’s requests.

 

The price of each spare part included in any spare parts price catalog shall be
applied to orders received during the effective period of such price catalog;
provided that if a price change for such spare part is implemented in accordance
with the first paragraph of this Article 3, such new price shall apply for all
orders received from and after the effective date of such price change through
the end of such catalog’s effective period.

 

APA EB4-1

--------------------------------------------------------------------------------


 

4.                                      Provisioning.

 

4.1                               Provisioning Conference.

 

Seller and Customer shall hold a provisioning conference at a mutually agreed
location and date (but no later than [***] months prior to the delivery of the
first Aircraft to Customer) to discuss the initial provisioning of Seller Parts
and Supplier Parts.

 

4.2                               Initial Provisioning Documentation.

 

Seller shall provide Customer with a Recommended Spare Parts List (RSPL) and
with related supplementary data such as raw materials, standard parts and bulk
materials, used for maintenance or repair of the Aircraft.

 

As applicable to Customer, Seller shall provide the initial provisioning
documentation in accordance with ATA specifications (ATA Specification 2000) no
later than [***] months prior to the delivery of the first Aircraft to Customer.
If deemed necessary by Seller, Seller may issue revisions to the provisioning
documentation within [***] days after the delivery of the first Aircraft to
Customer.

 

4.3                               Required Data.

 

In order to enable Seller to provide spare parts support, upon request Customer
shall provide Seller with data and information regarding how Aircraft will be
operated and maintained, including Aircraft flight hours per day, average flight
cycle or flight leg times, desired performance levels of new Aircraft parts,
data formats, and any other data or manuals reasonably requested by Seller.

 

5.                                      Orders.

 

5.1                               Order Administration.

 

Seller shall handle orders for spare parts of the Aircraft placed by Customer
twenty-four (24) hours a day, seven (7) days a week, in accordance with the
applicable chapters of ATA Specification 2000.

 

5.2                              Packing.

 

Seller shall package spare parts in accordance with ATA Specification 300 or in
accordance with an alternate method determined by Seller to be sufficient for
the safe transport of the spare parts.

 

5.3                               Shipping Time.

 

5.3.1             Seller shall use commercially reasonable efforts to ship
Seller Parts ordered by Customer (Incoterms 2000 EXW) as follows:

 

(i)                                     Aircraft On Ground:

 

Shipment within [***] of Seller’s receipt of such order;

 

(ii)                                  Critical:

 

APA EB4-2

--------------------------------------------------------------------------------


 

Shipment within [***] of Seller’s receipt of such order;

 

(iii)                               Expedited:

 

Shipment within [***] of Seller’s receipt of such order;

 

(iv)                              Routine:

 

Shipment within [***] of Seller’s receipt of such order or other quoted time; or

 

(v)                                 Initial provisioning items:

 

Shipment before delivery of the first Aircraft to Customer.

 

5.3.2             Shipping time for Supplier Parts ordered by Customer
(Incoterms 2000 EXW) shall be in accordance with the conditions agreed upon
between Seller and such Supplier.

 

APA EB4-3

--------------------------------------------------------------------------------


 

PART 5: AIRCRAFT PUBLICATIONS AND DOCUMENTATION

 

1.                                      General.

 

Seller shall furnish to Customer the publications listed in the Appendix to this
Part 5 via a website specified by Seller, [***]. Seller shall, where applicable,
prepare technical publications substantially in accordance with ASD S1000D and
in the English language.

 

2.                                     Confidential Nature of Data and Document.

 

“Technical Information” shall mean any and all data and documents listed in the
Appendix to this Part 5 as well as information contained in such data and
documents.

 

Technical Information shall be deemed to be Confidential Information and shall
be subject to Article 23 of the APA Main Text. Customer shall not use any
Technical Information furnished to Customer by Seller for any purpose other than
in connection with operation, maintenance, overhaul and repair of the Aircraft,
unless otherwise approved in writing by Seller beforehand.

 

3.                                     Revision Service.

 

As deemed necessary by Seller and during a period not to exceed [***] from
delivery of the last Aircraft to Customer, Seller shall provide Customer with
revisions to Technical Information. Seller shall provide such revisions at no
charge to Customer.

 

4.                                    Additional Data and Documents.

 

If Seller provides Customer with any data or documents other than those
described herein, such data or documents shall be deemed to be Technical
Information and shall be subject to the confidentiality obligations under
Article 2 above. Seller reserves the right to deny any request for additional
data and documents.

 

Seller may charge fees for such data or documents in accordance with Seller’s
then current fee schedule.

 

APA EB5-1

--------------------------------------------------------------------------------


 

<Appendix to Part 5>

 

Aircraft Publications and Documentation

 

(Item)                                                              (Name)

 

A.                        FLIGHT OPERATIONS:

 

1.                          Airplane Flight Manual (AFM)

 

2.                          Flight Crew Operating Manual (FCOM)

 

3.                          Quick Reference Handbook (QRH)

 

4.                          Weight and Balance Manual (WBM)

 

5.                          Dispatch Deviation Guide (DDG)

 

6.                          Master Minimum Equipment List (MMEL)

 

7.                          Flight Crew Training Manual (FCTM)

 

8.                          Flight Attendant Manual (FAM)

 

B.                        AIRCRAFT MAINTENANCE:

 

1.                          Aircraft Maintenance Manual (AMM)

 

2.                          Wiring Diagram Manual (WDM)

 

3.                          System Schematics Manual (SSM)

 

4.                          Fault Isolation Manual (FIM)

 

5.                          Structural Repair Manual(SRM)

 

6.                          Standard Wiring Practices Manual (SWPM)

 

7.                          Non-Destructive Test Manual (NDT)

 

8.                          Corrosion Prevention Manual (CPM)

 

9.                          Power Plant Build-up Manual (PPBM)

 

APA EB5-2

--------------------------------------------------------------------------------


 

C.                        MAINTENANCE PLANNING:

 

1.                          Maintenance Planning Document (MPD)

 

2.                          Maintenance Task Card (MTC)

 

3.                          Maintenance Review Board Report (MRBR)

 

D.                        SPARES:

 

1.                          Aircraft Illustrated Parts Catalog (AIPC)

 

E.                         FACILITIES AND EQUIPMENT PLANNING:

 

1.                          Maintenance Facilities and Equipment Planning Manual
(MFEPM)

 

2.                          Illustrated Tool and Equipment Manual (ITEM)

 

3.                          Aircraft Recovery Manual (ARM)

 

4.                          Aircraft Characteristics for Airport Planning (AC)

 

5.                          Tool Change Notice (TCN)

 

6.                          Tool Bulletin (TB)

 

F.                          OTHERS:

 

1.                          Service Bulletins (SB)

 

2.                          Service Letters (SL)

 

3.                          Publication Index (PI)

 

4.                          Customer Support Supplier Directory

 

Note: Above contents, media or quantities may be revised by Seller and/or
Suppliers.

 

APA EB5-3

--------------------------------------------------------------------------------


 

EXECUTION VERSION

 

EXHIBIT C

 

PRODUCT ASSURANCE DOCUMENT

 

This document contains:

 

Part 1 :

Supplemental Definitions

Part 2 :

Seller Warranty

Part 3 :

Seller Service Life Policy

Part 4 :

Supplier Parts Warranty Commitment

Part 5 :

Seller Interface Commitment

 

APA EC-1

--------------------------------------------------------------------------------


 

PRODUCT ASSURANCE DOCUMENT

 

PART 1: SUPPLEMENTAL DEFINITIONS

 

In addition to the terms defined in Article 1.1 of the APA Main Text, the
following terms shall have the meanings described below in this Exhibit C:

 

[***]

 

“Correct” shall mean to repair or modify defective (or allegedly defective)
Aircraft, Seller Parts or SLP Components, provide modification kits for
defective (or allegedly defective) Aircraft,  Seller Parts or SLP Components, or
replace defective (or allegedly defective) Seller Parts or SLP Components with
new parts or components and “Correction” and “Corrected” shall be construed
accordingly.

 

“Direct Labor Hours” shall mean the time, measured in man-hours, spent by
employees of Customer to remove, disassemble, modify, repair, inspect and bench
test defective Seller Parts, and/or to reassemble and reinstall Corrected Seller
Parts and/or to perform final inspection of Corrected Seller Parts.

 

“Direct Materials” shall mean items such as parts, gaskets, grease, sealant and
adhesives, installed or consumed in performing a Correction, excluding
allowances for administration, overhead, taxes, customs duties and the like.

 

“Failed SLP Components” shall mean SLP Components with a Failure.

 

“Failure” shall mean any defect in an SLP Component that materially impairs the
safety of such SLP Component; provided, that such defect did not result from (i)
normal wear and tear; (ii) any failure or defect in components or parts other
than SLP Components; (iii) accident or foreign object damage, in each case
occurring when Seller or any Seller Party does not have possession of the SLP
Component; (iv) an act or omission of Customer; (v) Customer’s failure to
properly service, operate or maintain the applicable Aircraft in accordance with
Seller’s written instructions or an FAA-approved maintenance program (including,
without limitation, service, operation or maintenance by personnel not
appropriately qualified as provided therein); (vi) conditions resulting from
alterations or modifications other than by Seller or with the prior written
consent of Seller; or (vii) Customer’s failure to install modification parts and
kits provided by Seller to Customer in connection with any Airworthiness
Directives or mandatory Service Bulletins applicable to the Aircraft or (viii)
Customer’s failure to implement directives issued by Seller or a Civil Aviation
Authority in connection with any Airworthiness Directives or mandatory Service
Bulletins applicable to the Aircraft.

 

“Interface Problem” shall mean a technical problem in the operation of the
Aircraft or its systems experienced by Customer, the cause of which is not
readily identified by Customer

 

APA EC-1

--------------------------------------------------------------------------------


 

but which Customer reasonably believes to be attributable to either the design
characteristics or the systems of the Aircraft or the workmanship used in the
installation of Supplier Parts.

 

“Seller Warranty” shall mean the warranty provided by Seller to Customer in
accordance with the terms and conditions provided in Part 2 of this Exhibit C.

 

“SLP Components” or “Service Life Components” shall mean any of the load-bearing
primary structural elements (excluding industry standard parts) of the
components listed in the Appendix to Part 3 of this Exhibit C for a specific
model of Aircraft and which are installed in the Aircraft at time of delivery to
Customer or are purchased from Seller by Customer as spare parts.

 

“Warranty Period” shall have the meaning described in Article 3.1 of Part 2 of
this Exhibit C.

 

APA EC-2

--------------------------------------------------------------------------------


 

<Appendix to Part 1>

 

Labor Rate Escalation Adjustment Formula

 

1.                                      Formula.

 

[***]

 

2.                                      Values to be Utilized in the Event of
Unavailability.

 

[***]

 

APA EC-3

--------------------------------------------------------------------------------


 

PRODUCT ASSURANCE DOCUMENT

 

PART 2: SELLER WARRANTY

 

1.                                      Applicability.

 

This Part 2 of Exhibit C provides for warranty of (i) the Aircraft and Seller
Parts that are installed in such Aircraft at the time of delivery from Seller to
Customer, as stated in Article 2.1 hereof, and (ii) the Technical Information
furnished under Part 5 of Exhibit B, as stated in Article 2.2 hereof ((i) and
(ii), (collectively, the “Seller Warranty”). Warranties applicable to Supplier
Parts shall be provided for in Part 4 of this Exhibit C.

 

2.                                      Warranty.

 

2.1                               Coverage.

 

Subject to the exceptions set forth in Article 2.3 below, Seller hereby warrants
that, at the time of delivery, each Aircraft and each Seller Part which is
installed in such Aircraft shall:

 

(i)                                     conform to the Detailed Specifications,
as the same may be changed pursuant to the APA, except such portions of the
Detailed Specifications that are stated as estimates, approximations, design
objectives, target, “for reference only” or otherwise described as not
guaranteed or warranted;

 

(ii)                                  be free from defects in materials, process
of manufacture and workmanship; and

 

(iii)                               be free from defects in design (including in
selection of materials and the process of manufacture), judging on the basis of
the design and engineering practices commonly used for comparable aircraft at
the time of design.

 

2.2                               Warranty for Technical Information.

 

Subject to the exceptions set forth in Article 2.3 below, Seller further
warrants that the Technical Information set forth in Part 5 of the Exhibit B
shall not contain any material errors at the time of its delivery to Customer.

 

2.3                               Exceptions.

 

[***]

 

APA EC2-1

--------------------------------------------------------------------------------


 

3.                                      Warranty Periods.

 

3.1                               Subject to the other provisions of this Part 2
of Exhibit C, the Seller Warranty shall be in effect for any defect covered
thereby during the following periods (individually, the “Warranty Period”):

 

[***]

 

4.                                      Warranty Remedies.

 

4.1                               Repair, Replacement or Rework.

 

[***]

 

4.2                               Credit Memorandum Reimbursement.

 

Reimbursements under Article 4.1 hereof shall be made by credit memoranda which
may be applied, in Customer’s sole discretion, toward the purchase prices of
Seller Parts or any service agreed to be provided by Seller for a charge as part
of the Customer Support Service described in Exhibit B of this APA or both.

 

4.3                               Maximum Reimbursement.

 

[***]

 

5.                                      Warranty Claims.

 

5.1                               Submission of Warranty Claims.

 

For a claim under the Seller Warranty to be valid:

 

(i)                                     the defect must be discovered during the
Warranty Period; and

 

(ii)                                  Seller must receive a written warranty
claim in compliance with Article 6 of this Part 2 no later than [***] days after
expiration of the Warranty Period.

 

5.2                               Warranty Remedies Notified by Service
Bulletins or Service Letters.

 

Seller may release Service Bulletins or service letters advising Customer of the
availability of certain warranty remedies. When such advice is provided during
the applicable Warranty Period, Customer shall be deemed to have fulfilled the
requirements for discovery of the defect and submittal of a warranty claim under
Article 5.1 above as of the date specified in the Service Bulletin or service
letter.

 

5.3                               Information to be included in Warranty Claim.

 

5.3.1                     Each warranty claim submitted by Customer to Seller
under this Part 2 of Exhibit C shall include:

 

APA EC2-2

--------------------------------------------------------------------------------


 

(i)                                     identity of claimant;

 

(ii)                                  serial or block number of the Aircraft on
which the defective Seller Parts were delivered;

 

(iii)                               part numbers, name and serial number of the
defective Seller Parts;

 

(iv)                              description and adequate substantiation of the
defect;

 

(v)                                 date the defect was discovered;

 

(vi)                              the total flight hours or cycles accrued;

 

(vii)                           flight hours or cycles accrued since last
overhaul; and

 

(viii)                        whether Customer chooses to Correct defective
Seller Parts by itself or to submit them to Seller for Correction.

 

5.3.2                     Customer shall submit additional information as may be
reasonably requested by Seller based on the nature of the defect and the
remedies requested.

 

5.4                               Signature by Customer on Warranty Claim.

 

Each warranty claim submitted by Customer to Seller under this Part 2 of Exhibit
C must be in writing and signed by Customer.

 

5.5                               Return of Defective Seller Parts.

 

Customer shall return the relevant defective Seller Parts to Seller concurrently
with the submission of the warranty claim, unless Customer chooses to Correct
defective Seller Parts at its own facilities in accordance with Article 7 hereof
(but subject to Article 6.1.1 below).  In addition, if Seller requires Customer
to do so, Customer shall submit to Seller defective Seller Parts that Customer
chooses to repair at its own facility for the purpose of Seller’s review of the
validity of the warranty claim.

 

Customer shall pay shipping charges to return Seller Parts to Seller.  Seller
shall reimburse Customer for shipping charges for return of defective Seller
Parts in accordance with Article 4.1(i)(a) hereof, if Seller approves the
relevant warranty claim.

 

6.                                      Claim Administration.

 

6.1                               Seller Disposition on Warranty Claim with
respect to Seller Parts.

 

6.1.1                     If Customer specifies in any warranty claim that it
elects to Correct the relevant defective Seller Parts by itself, Seller shall
provide written notice to

 

APA EC2-3

--------------------------------------------------------------------------------


 

Customer approving or denying such Correction by Customer. If Seller denies
Correction by Customer, Seller shall advise Customer how Seller intends to
Correct such defect, and Customer shall promptly deliver such defective Seller
Parts to Seller for Correction by Seller.

 

6.1.2                     If Customer specifies in any warranty claim that it
elects to have the relevant defective Seller Parts Corrected by Seller, Seller
shall advise Customer as to how Seller intends to Correct the claimed defect.

 

6.1.3                     Seller’s approval for Customer to Correct the claimed
defect or notice of how Seller intends to Correct the claimed defect in
accordance with the preceding Articles 6.1.1 and 6.1.2 hereof shall constitute
neither a determination as to the existence of the claimed defect nor approval
of warranty claim, and Seller may disapprove any such warranty claim in
accordance with Article 6.3 (in which case Customer shall bear the costs for any
Correction).

 

6.2                               Timely Correction.

 

Unless Customer elects, and Seller approves, Correction by Customer, Seller
shall Correct defects in Seller Parts covered by this Seller Warranty in a
timely manner.

 

6.3                               Approval of Claims.

 

All warranty claims shall be subject to review and approval by Seller. Seller
shall advise Customer in writing as to whether it approves or rejects Customer’s
warranty claim promptly after Seller determines, based upon its review of the
warranty claim and/or the inspection of the allegedly defective Seller Parts
returned under Article 5.5 hereof, whether such defect is covered by the Seller
Warranty.

 

6.4                               Charge of Costs for Rejected Warranty Claim.

 

Seller shall be entitled to charge and recover from Customer all reasonable
costs incurred by Seller in connection with each warranty claim (including the
costs for Correction) if Seller determines that (i) a Seller Part returned under
Article 5.5 hereof in connection with such warranty claim is serviceable or (ii)
the defect alleged under such warranty claim is not covered under the Seller
Warranty.

 

7.                                      Corrections Performed by Customer.

 

Upon approval by Seller in accordance with Article 6.1 above, and subject to the
following provisions of this Article 7, Customer may Correct Seller Parts by
itself.

 

7.1                               Facilities Requirements.

 

In the case where Customer is certified to do so by the applicable Civil
Aviation Authority, Customer may Correct defective Seller Parts at its
facilities.

 

APA EC2-4

--------------------------------------------------------------------------------


 

7.2                               Technical Requirements.

 

All Corrections done by Customer shall be performed in accordance with Seller’s
applicable service manuals, bulletins or other written instructions provided in
advance by Seller to Customer, and using parts and materials furnished or
approved by Seller.

 

7.3                               Reimbursement.

 

If Customer Corrects defective Seller Parts, Seller shall reimburse Customer, in
accordance with Article 4.2, for the resulting Direct Labor Hours at the Average
Direct Hourly Labor Rate, as well as costs for Direct Materials, subject to the
following:

 

7.3.1                     The warranty claim for the Corrected defect shall have
been submitted in accordance with Article 5 hereof and approved by Seller under
Article 6.3 hereof;

 

7.3.2                     The reimbursement shall be of Customer’s reasonable
costs of Direct Materials and Direct Labor Hours (excluding time expended for
overhaul) at Average Direct Hourly Labor Rate to Correct defective Seller Parts,
subject to the limit provided in Article 4.3 hereof;

 

7.3.3                     If an estimate of Direct Labor Hours to perform a
certain Correction is stated in a Service Bulletin, the Direct Labor Hours for
such Correction shall be deemed to be equal to the estimated Direct Labor Hours
stated in the Service Bulletin; and

 

7.3.4                     Promptly after the completion of the Correction,
Customer shall submit a claim for reimbursement, which shall include:

 

(i)                                     Identity of claimant;

 

(ii)                                  Identity of the relevant approved warranty
claim;

 

(iii)                               Date of the completion of the Correction;

 

(iv)                              An itemized account of Direct Labor Hours
expended in performing the Correction and Direct Materials consumed for the
Correction;

 

(v)                                 Reasonably sufficient information to
substantiate Direct Labor Hours expended and Direct Materials consumed,
including, but not limited to, invoices for materials as may be requested by
Seller; and

 

(vi)                              Additional information as may be reasonably
requested by Seller based on the nature of the defect and other relevant
circumstances.

 

APA EC2-5

--------------------------------------------------------------------------------


 

7.4                               Scrap of Defective Seller Parts.

 

Customer shall retain each Seller Part removed from the Aircraft and replaced as
part of the Correction of such Seller Part performed by Customer in accordance
with this Article for a period of [***]days from the date of such removal. At
any time during such [***] day period, Seller may, at Seller’s expense, require
Customer to return such removed Seller Part to Seller for inspection.

 

After such[***]day period (the expiration of which must be confirmed in writing
by Seller or any of Seller’s on-site Customer service representatives), Customer
shall scrap such Seller Part.

 

8.                                      Corrections Performed by Seller.

 

8.1                               Delivery of Corrected Seller Parts.

 

Seller shall return Corrected Seller Parts to Customer upon the Correction
thereof.  Subject to Article 6.3 hereof, Seller shall pay shipping charges to
return Corrected Seller Parts to Customer.

 

8.2                               Customer Instructions.

 

The documentation provided by Customer with the returned defective Seller Parts
may include specific technical instructions for additional work to be performed
on such Seller Parts at the cost of Customer in addition to warranty repairs. In
the absence of such instructions, the work to be performed by Seller on the
returned defective Seller Parts shall be limited to all reasonably necessary
Corrections and work required to return the Seller Parts to a serviceable
condition.

 

8.3                               Title Transfer and Risk of Loss or Damage.

 

8.3.1                     Title to and risk of loss of or damage to any Seller
Parts returned to Seller shall at all times remain with Customer or any other
person holding title to such Seller Parts. While Seller has possession of the
returned Seller Parts, Seller shall have only such liabilities as a bailee for
mutual benefit would have, but shall not be liable for loss of use.

 

8.3.2                     If a Correction requires shipment of new Seller Parts,
title to and risk of loss of or damage to the returned Seller Parts shall pass
to Seller, and title to and risk of loss of or damage to the new Seller Parts
shall pass to Customer, in each case at the time when Seller ships the new
Seller Parts.

 

APA EC2-6

--------------------------------------------------------------------------------


 

9.                                      Inspections covered by Seller Warranty.

 

If (i) Seller recommends, by issuance of a Service Bulletin or other service
letter, inspection of the Aircraft to determine whether a defect exists in
certain Seller Parts, and (ii) the Seller Parts so inspected are within the
Warranty Period of the Seller Warranty, Seller will reimburse Customer for
Direct Labor Hours to perform such inspection at the Average Direct Hourly Labor
Rate, as a remedy under the Seller Warranty that is in addition to any
Correction by Seller or reimbursement of costs for any Correction by Customer,
subject to the limit provided in Article 4.3 hereof.

 

10.                              Indemnity.

 

[***]

 

APA EC2-7

--------------------------------------------------------------------------------


 

PRODUCT ASSURANCE DOCUMENT

 

PART 3: SELLER SERVICE LIFE POLICY

 

1.                                     Service Life Policy.

 

1.1                              SLP Commitment.

 

If a Failure is discovered in an SLP Component within the time periods
prescribed in Article 1.2 below, Seller shall, at a price calculated pursuant to
Article 2 of this Part 3, Correct such SLP Component.

 

1.2                              SLP Policy Periods.

 

1.2.1                              For SLP Components initially installed in an
Aircraft, the policy period for the obligations under Article 1.1 above shall
remain in effect for a term of [***]beginning on the date of delivery of such
Aircraft to Customer.

 

1.2.2                              For SLP Components purchased from Seller by
Customer as spare parts, the policy period for the obligations under Article 1.1
above shall be [***]from delivery of such SLP Components or [***] from the date
of delivery to Customer of the last Aircraft produced by Seller of a specific
model, whichever first expires.

 

2.                                     Price.

 

The price which Customer shall pay for the Correction of Failed SLP Components
shall be calculated pursuant to the following formula:

 

[***]

 

3.                                     Conditions.

 

Seller’s obligations under this Part 3 are conditioned upon the following:

 

3.1                              Customer shall notify Seller in writing of the
Failure within [***] days after it is discovered;

 

3.2                              Customer shall provide proper evidence that
(i) the claimed Failure is covered by this Part 3 and (ii) if requested by
Seller, such Failure was not the result of (a) normal wear and tear, (b) any
failure or defect in components or parts other than SLP Components, (c) an
accident or foreign object damage, in each case occurring when Seller or any
Seller Party does not have possession of the SLP Component, (d) an act or
omission of Customer, (e) Customer’s failure to properly service, operate or
maintain the applicable Aircraft in accordance with Seller written instructions
or an

 

APA EC2-1

--------------------------------------------------------------------------------


 

FAA-approved maintenance program (including, without limitation, service,
operation or maintenance by personnel not appropriately qualified as provided
therein), (f) conditions resulting from alternations or modifications other than
by Seller or with the prior written consent of Seller, or (g) Customer’s failure
to install modification parts and kits provided by Seller to Customer in
connection with any Airworthiness Directives or mandatory Service Bulletins
applicable to the Aircraft or (h) Customer’s failure to implement directives
issued by Seller or a Civil Aviation Authority in connection with any
Airworthiness Directives or mandatory Service Bulletins applicable to the
Aircraft.

 

3.3                              If the return of Failed SLP Components is
practicable and requested by Seller, Customer shall return such SLP Components
to Seller at Seller’s expense; and

 

3.4                              Customer’s rights and remedies under this
Part 3 are limited to the receipt of a Correction at prices calculated pursuant
to Article 2 of this Part 3.

 

4.                                     SLP Components which fall under Seller
Parts.

 

The SLP Components which fall under the definition of Seller Parts shall also be
covered by Seller Warranty under Part 2 of this Exhibit C.

 

APA EC2-2

--------------------------------------------------------------------------------


 

<Appendix to Part 3>

 

Service Life Policy Components

 

This is the listing of SLP Components for the Aircraft which relate to Part 3.

 

1.                                     Wing.

 

·         Upper and lower skins and stiffeners between the front and rear wing
spars.

 

·         Wing spar webs, chords and stiffeners.

 

·         Inspar wing ribs.

 

·         Inspar splice plates and fittings.

 

·         Main landing gear support structure.

 

·         Wing center section floor beams, lower beams and spanwise beams, but
not the seat tracks attached to floor beams.

 

·         Engine strut support fittings attached directly to wing primary
structure.

 

·         Wing-to-body structural attachments.

 

·         Support structure in the wing for spoilers and spoiler actuators; for
aileron hinges and reaction links; and for leading edge devices and trailing
edge flaps.

 

·         Trailing edge flap tracks and carriages.

 

·         Fixed attachment and actuator support structure in the wing for
ailerons; and for leading edge devices and trailing edge flaps.

 

2.                                      Body.

 

·         External surface skins and doublers, longitudinal stiffeners,
longerons and circumferential rings and frames between the forward pressure
bulkhead and the vertical stabilizer rear spar bulkhead; provided that all
system components and related installation and connecting devices, insulation,
lining, and decorative panels and related installation and connecting devices
shall not be included in the SLP Components.

 

·         Window and windshield structure, excluding the windows and
windshields.

 

APA EC2-3

--------------------------------------------------------------------------------


 

·         Fixed attachment structure of the passenger entry doors, service doors
and aft cargo door, excluding door mechanisms and movable hinge components.
Sills and frames around the body openings for the passenger entry doors, service
doors and aft cargo door, excluding scuff plates and pressure seals.

 

·         Nose wheel well structure, including the wheel well walls, pressure
deck, bulkheads, and gear support structure.

 

·         Main gear wheel well structure including pressure deck and landing
gear support structure.

 

·         Floor beams and support posts in the cockpit area and passenger cabin
area, but excluding seat tracks.

 

·         Forward and aft pressure bulkheads.

 

·         Keel structure between the wing front spar bulkhead and the main gear
wheel well aft bulkhead including splices.

 

·         Wing front and rear spar support bulkheads, and vertical and
horizontal stabilizer front and rear spar support bulkheads including terminal
fittings but excluding all system components and related installation and
connecting devices, insulation, lining, decorative panels and related
installation and connecting devices.

 

·         Support structure in the body for the stabilizer pivot and stabilizer
screw.

 

3.                                     Vertical Stabilizer.

 

·         External skins between front and rear spars.

 

·         Front, rear and auxiliary spar chords, webs and stiffeners and
attachment fittings.

 

·         Inspar ribs.

 

·         Rudder hinges and supporting ribs, excluding bearings.

 

·         Support structure in the vertical stabilizer for rudder hinges,
reaction links and actuators.

 

·         Fixed attachment and actuator support structure in the vertical
stabilizer for rudder.

 

4.                                      Horizontal Stabilizer.

 

·         External skins between front and rear spars.

 

APA EC2-4

--------------------------------------------------------------------------------


 

·         Front and rear spar chords, webs and stiffeners.

 

·         Inspar ribs.

 

·         Stabilizer center section including hinge and screw support structure.

 

·         Support structure in the horizontal stabilizer for the elevator
hinges, reaction links and actuators.

 

·         Fixed attachment and actuator support structure in the horizontal
stabilizer for elevator.

 

5.                                      Engine Strut.

 

·         Strut external surface skin and doublers and stiffeners.

 

·         Internal strut chords, frames and bulkheads.

 

·         Strut to wing fittings and diagonal brace.

 

·         Engine mount support fittings attached directly to strut structure.

 

Note:                 The Service Life Policy does not cover any bearings,
bolts, bushings, clamps, brackets, insulation, seals, rub strips, actuating
mechanisms, valves, tubes, hoses, sensors, controllers, power supplies, power
storage units, items commonly considered LRU, latching mechanisms or other wear
items used in or on the Failed SLP Components.

 

APA EC2-5

--------------------------------------------------------------------------------


 

PRODUCT ASSURANCE DOCUMENT

 

PART 4: SUPPLIER PARTS WARRANTY COMMITMENT

 

1.                             Supplier Warranties.

 

Seller shall use commercially reasonable efforts to (i) obtain, prior to the
Scheduled Delivery Month of the first Aircraft, from each Supplier of Supplier
Parts that were selected and purchased by Seller and installed in the Aircraft
at the time of the delivery:

 

(a)                                                  [***]; and

 

(b)                                                  [***];

 

in each case that are enforceable by Customer, and (ii) furnish, prior to the
Scheduled Delivery Month of the first Aircraft, copies of the warranties to be
provided to Customer with respect to Supplier Parts.

 

2.                            Seller Assistance in Administration of Supplier
Warranties.

 

Customer shall be responsible for submitting warranty claims directly to the
applicable Supplier. In the case where Customer experiences problems in
enforcing any Supplier warranty obtained by Seller for Customer, Seller shall,
upon request of Customer, conduct an investigation of the problem and assist
Customer in the resolution of such claims.

 

3.                             Seller Support in the Event of Supplier Default.

 

3.1                      If (i) a Supplier defaults in the performance of a
material obligation under the warranty terms that Seller actually furnished to
Customer pursuant to Article 1 above with respect to Supplier Parts (excluding
Propulsion Systems and parts thereof) installed in the Aircraft at the time of
delivery from Seller or purchased by Customer from Seller and (ii) Customer
provides to Seller evidence that a default has occurred, then Seller shall
furnish the warranty terms equivalent to those as provided by the defaulting
Supplier to the extent that such terms do not exceed the terms of the Seller
Warranty by treating such Supplier Parts as Seller Parts solely for the purposes
of this Article 3.1 of Part 4 of Exhibit C and only for the duration that the
Supplier remains in default of its warranty obligations to Customer; provided in
no event (i) shall the warranty period with respect to such Supplier Parts
extend beyond the shorter of the warranty provided in such Supplier agreement or
the warranty period provided by the

 

APA EC4-1

--------------------------------------------------------------------------------


 

Seller Warranty, and (ii) shall Seller be liable for any warranty or remedy for
such Supplier Parts greater than or in addition to the warranties and remedies,
respectively, provided to Customer for Seller Parts in accordance with Part 2 of
Exhibit C; and provided further that all warranty claims for Supplier Parts
shall be subject to the same procedures, restrictions and limitations that are
applicable to Seller Parts in accordance with Part 2 of Exhibit C.

 

3.2                      If Seller furnishes the warranty in the place of the
defaulting Supplier in accordance with Article 3.1 above, Customer shall, upon
Seller’s request, assign to Seller, and Seller shall be subrogated to,
Customer’s rights against such Supplier as provided for in the applicable
Supplier warranty.

 

APA EC4-2

--------------------------------------------------------------------------------


 

PRODUCT ASSURANCE DOCUMENT

 

PART 5: SELLER INTERFACE COMMITMENT

 

1.                             Interface Problems.

 

In the event that Customer experiences an Interface Problem in an Aircraft
within [***] after the delivery of such Aircraft, Seller shall, without
additional charge to Customer, promptly investigate and analyze the cause or
causes of such Interface Problem. Seller shall, promptly after the conclusion of
its investigation, advise Customer of Seller’s opinion as to the causes of such
Interface Problem and Seller’s recommendation as to corrective actions.

 

2.                             Seller Responsibility.

 

If Seller determines that such Interface Problem is primarily attributable to
the design of any Seller Parts, Seller shall Correct, or reimburse Customer for
Correcting, the design or workmanship to the extent of any then-existing
obligations of Seller under the provisions of the applicable Seller Warranty or
Seller Service Life Policy as provided for in Part 2 or Part 3, respectively, of
this Exhibit C.

 

3.                             Supplier Responsibility.

 

If Seller determines that such Interface Problem is primarily attributable to
the design of Supplier Parts and the design problem of such Supplier Parts is
covered under an existing Supplier warranty, Seller shall assist Customer in
processing a warranty claim against the relevant Supplier under such warranty.
The provisions of Article 3 of Part 4 of this Exhibit C shall apply if the
Supplier fails to take necessary action to correct such Interface Problem.

 

4.                             Joint Responsibility.

 

If Seller determines that such Interface Problem is attributable to (i) matters
for which Seller has responsibility as provided for in Article 2 of this Part 5
(i.e., defects in the design or materials, process of manufacture or workmanship
of Seller Parts covered under the Seller Warranty or the Seller Service Life
Policy, as applicable) and (ii) matters for which a Supplier has responsibility
as provided for in Article 3 of this Part 5 (i.e., defects in the design or
materials, process of manufacture or workmanship of Supplier Parts covered under
an existing Supplier warranty), Seller shall use

 

APA EC4-1

--------------------------------------------------------------------------------


 

commercially reasonable efforts to seek a solution to such Interface Problem
with Supplier and shall promptly advise Customer of the resulting corrective
actions and recommendations.

 

APA EC4-2

--------------------------------------------------------------------------------


 

EXECUTION VERSION

 

EXHIBIT D

 

ESCALATION ADJUSTMENT FORMULA

 

1.                  Formula.

 

The following Escalation Adjustment Formula shall be used for escalation
adjustment of the basic price of products or services provided in the APA (the
“Basic Price”) including the Aircraft Basic Price to determine the “Escalated
Price” as of a certain “Determination Month”:

 

[***]

 

2.                  Values to be Utilized in the Event of Unavailability.

 

[***]

 

APA ED-1

--------------------------------------------------------------------------------


 

EXECUTION VERSION

 

APPENDIX I

 

CERTIFICATE OF ACCEPTANCE

 

MITSUBISHI AIRCRAFT CORPORATION

2-15, Oye-cho, Minato-ku, Nagoya-shi

Aichi-ken, 455-8555, Japan

 

Ladies and Gentlemen:

 

We refer to the Aircraft Purchase Agreement [No. ] (the “APA”) dated as of
          by and between MITSUBISHI AIRCRAFT CORPORATION (“Seller”) and
SKYWEST, INC. (“Customer”).

 

In connection with the delivery of the following aircraft (the “Aircraft”), and
pursuant to Article 14.4 of the APA, by issuance of this certificate, we hereby
acknowledge and affirm that (i) the inspection and demonstration flight of the
Aircraft have been successfully completed and (ii) we accept delivery of the
Aircraft.

 

Description of the Aircraft:

Aircraft Model:

Aircraft Serial Number:

Engine Model:

Engine Serial Number (Right):

Engine Serial Number (Left):

[***]

 

 

Sincerely,

 

 

SKYWEST, INC.

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

APA API-1

--------------------------------------------------------------------------------


 

SCHEDULE I

 

[***]

 

ACKNOWLEDGED:

 

MITSUBISHI AIRCRAFT CORPORATION

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

APA API-2

--------------------------------------------------------------------------------


 

EXECUTION VERSION

 

APPENDIX II

 

BILL OF SALE

 

1.                                      Sale and Transfer of Aircraft.

 

For good and valuable consideration, the receipt, adequacy and legal sufficiency
of which are hereby acknowledged, Mitsubishi Aircraft Corporation, a corporation
organized under the laws of Japan (“Seller”) as the owner of the full legal and
beneficial title to the following airframe (the “Airframe”), the following
engines installed thereon (the “Engines”) and all equipment, parts, instruments,
appurtenances, and other property (other than buyer furnished equipment)
installed in or attached to the Airframe or Engines on the date hereof and all
documents, logbooks, manuals, certificates and data equipment related thereto
(the “Equipment;” the Airframe, the Engines and the Equipment collectively, the
“Aircraft”), hereby sells, transfers, assigns, conveys, grants and delivers all
of Seller’s rights, title and interest in and to the Aircraft to
[                                                  ] (“Buyer”), effective as of
      :       [a.m. / p.m.] (                   time) on                       
      , 20    .

 

Aircraft Purchase Agreement Number:

Aircraft Model:

Aircraft Serial Number:

Engine Model:

Engine Serial Number (Right):

Engine Serial Number (Left):

 

2.                                      Representations and Warranties by
Seller.

 

Seller hereby represents and warrants to Buyer and its successors and assigns
that on the date hereof (a) Seller has good title of the Aircraft, (b) Seller
has the lawful right to sell, deliver and transfer title to the Aircraft to
Buyer and (b) Seller’s title to the Aircraft is hereby transferred and conveyed
to Buyer free and clear of all liens, claims, charges, encumbrances and rights
of others (except for those created by or through the Buyer). Seller hereby
covenants and agrees to defend the title to the Aircraft as delivered to Buyer
against all claims and demands whatsoever.

 

3.                                      Governing Law.

 

This Bill of Sale shall be governed by and interpreted under the laws of the
State of New York, U.S.A. (as permitted by Section 5-1401 of the New York
General Obligations Law or any similar successor provision) without giving
effect to any choice of law rules that would cause the application of any other
laws. The United Nations Convention on Contracts for the International Sale of
Goods shall not apply.

 

[Remainder of page intentionally left blank]

 

APA AP II-1

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Seller has executed this Bill of Sale as of
                           , 20    .

 

 

 

MITSUBISHI AIRCRAFT CORPORATION

 

 

 

 

 

By:

 

 

Its:

 

 

APA AP II-2

--------------------------------------------------------------------------------